Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 1 of 244




                      Exhibit 1288
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 2 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 3 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 4 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 5 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 6 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 7 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 8 of 244




                      Exhibit 1289
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 9 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 10 of 244




                       Exhibit 1290
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 11 of 244




        TELEPHONE: 1-212-558-4000
                                                                  125 Broad Street
         FACSIMILE: 1-212-558-3588
           WWW SULLCROM.COM
                                                            New York, New York 10004-2498
                                                                               ______________________


                                                                LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                 BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                       BEIJING • HONG KONG • TOKYO

                                                                           MELBOURNE • SYDNEY




                                                                 February 5, 2019
   Via E-mail
   Kelly M. Dermody, Esq.,
       Lieff Cabraser Heimann & Bernstein, LLP,
           275 Battery Street, 29th Floor,
               San Francisco, California 94111-3339.

   Adam T. Klein, Esq.,
      Outten & Golden LLP,
          685 Third Avenue, 25th Floor,
               New York, New York 10017.
                     Re:        Demand to                        to Withdraw From The Class
                                Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

   Dear Kelly and Adam:

                  On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
   Sachs Group, Inc. (“Goldman Sachs”), we write concerning                                ,
   who did not opt out of the class certified under Federal Rule of Civil Procedure 23(b)(3)
   in the above-referenced action by the deadline of January 14, 2019.

                                  is a party to an agreement with Goldman Sachs, which we
   previously produced to you and which bears production numbers GS0386662 -
   GS0386665 (the “Agreement”).                        may not have understood the opt-out
   process, or she may have misplaced or not received the opt-out form. In the Agreement,
                    knowingly and voluntarily waived and released all claims, whether
   known or unknown, against Goldman Sachs in the broadest terms, and the scope of the
   release expressly includes discrimination claims under United States federal, state or
   local law. This broad release, in exchange for which                  received valuable
   consideration, bars                  from asserting any claims in the above-referenced
   action.

                 Consistent with your obligation under Rule 1.4 of the New York Rules of
   Professional Conduct, please consult with                       and confirm that she
   understands and will comply with her obligations under the Agreement by filing with the
   Court a Stipulation and Order for Voluntary Dismissal With Prejudice in the form
   enclosed by March 7, 2019. We have enclosed                          last known contact
   information for your reference. If the Voluntary Dismissal is not filed by that date, we
   will assume that                 has refused our request. In that event, Goldman Sachs

                                           Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 12 of 244




                                                                                     -2-

   reserves all of its rights, including, without limitation, its right to compel
   to arbitration to enforce the release in the Agreement and its rights under any other
   applicable agreement or policy.

                                                       Very truly yours,
                                                       /s/ Robert J. Giuffra, Jr.
   Barbara B. Brown                                   Robert J. Giuffra, Jr.
   of Paul Hastings LLP                               of Sullivan & Cromwell LLP

   cc:    GoldmanSachs-Attysonly@outtengolden.com (via e-mail)




                                    Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 13 of 244
   Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 14 of 244



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------ x
H. CRISTINA CHEN-OSTER, SHANNA                         :
ORLICH, ALLISON GAMBA and MARY                         :
DE LUIS,                                               :
                                                       :
                                Plaintiffs,            :       10 Civ. 6950 (AT) (RWL)
                       v.                              :
                                                       :
GOLDMAN, SACHS & CO. and THE                           :
GOLDMAN SACHS GROUP, INC.,                             :
                                                       :
                                Defendants.            :
------------------------------------------------------ x

                 STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

                  WHEREAS           _________________________         (“Plaintiff”)   and   Defendants

Goldman, Sachs & Co. and The Goldman Sachs Group, Inc. (“Defendants”) entered into an

agreement dated _________________________ (the “Agreement”), in which Plaintiff

knowingly and voluntarily agreed, in exchange for valuable consideration, to release all claims

against Defendants;

                  WHEREAS Plaintiff did not exercise her right to opt out of the above-captioned

class action by the deadline of January 14, 2019;

                  WHEREAS Defendants served a demand on Plaintiff’s counsel on February 5,

2019 requesting that Plaintiff abide by her contractual obligations to Defendants and voluntarily

dismiss her claims with prejudice from this action;

                  WHEREAS, after consideration of Defendants’ demand, Plaintiff has decided to

abide by her release of all claims against Defendants;

                  It is hereby stipulated and agreed, by and between Plaintiff and Defendants, by

their undersigned counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil



                                                         -1-
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 15 of 244



Procedure, that Plaintiff hereby dismisses all claims in the above-captioned action with

prejudice.



Dated: New York, New York
       _______________, 2019

/s/ Adam T. Klein                            /s/ Robert J. Giuffra, Jr.

Adam T. Klein                                Robert J. Giuffra, Jr.
Cara E. Greene                               Theodore O. Rogers, Jr.
Melissa L. Stewart                           Sharon L. Nelles
OUTTEN & GOLDEN LLP                          Ann-Elizabeth Ostrager
685 Third Avenue, 25th Floor                 Hilary M. Williams
New York, New York 10017                     Joshua S. Levy
Telephone: (212) 245-1000                    SULLIVAN & CROMWELL LLP
Facsimile: (646) 509-2060                    125 Broad Street
                                             New York, New York 10004
Kelly M. Dermody (admitted pro hac vice)     Telephone: (212) 558-4000
Anne B. Shaver (admitted pro hac vice)       Facsimile: (212) 558-3588
Tiseme G. Zegeye
LIEFF CABRASER HEIMANN &                     Amanda Flug Davidoff
       BERNSTEIN, LLP                        SULLIVAN & CROMWELL LLP
275 Battery Street, 29th Floor               1700 New York Avenue, N.W., Suite 700
San Francisco, California 94111-3339         Washington, DC 20006
Telephone: (415) 956-1000                    Telephone: (202) 956-7500
Facsimile: (415) 956-1008                    Facsimile: (202) 293-6330

Rachel Geman                                 Barbara B. Brown (admitted pro hac vice)
250 Hudson Street, 8th Floor                 Carson H. Sullivan (admitted pro hac vice)
New York, New York 10013-1413                PAUL HASTINGS LLP
Telephone: (212) 355-9500                    875 15th Street, NW
Facsimile: (212) 355-9592                    Washington, DC 20005
                                             Telephone: (202) 551-1700

                                             Patrick W. Shea
                                             PAUL HASTINGS LLP
                                             200 Park Avenue
                                             New York, NY 10166
                                             Telephone: (212) 318-6405


Attorneys for Plaintiffs                         Attorneys for Defendants




                                           -2-
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 16 of 244




                       Exhibit 1291
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 17 of 244




        TELEPHONE: 1-212-558-4000
                                                                  125 Broad Street
         FACSIMILE: 1-212-558-3588
           WWW SULLCROM.COM
                                                            New York, New York 10004-2498
                                                                               ______________________


                                                                LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                 BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                       BEIJING • HONG KONG • TOKYO

                                                                           MELBOURNE • SYDNEY




                                                                 February 5, 2019
   Via E-mail
   Kelly M. Dermody, Esq.,
       Lieff Cabraser Heimann & Bernstein, LLP,
           275 Battery Street, 29th Floor,
               San Francisco, California 94111-3339.

   Adam T. Klein, Esq.,
      Outten & Golden LLP,
          685 Third Avenue, 25th Floor,
               New York, New York 10017.
                     Re:        Arbitration Demand for
                                Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

   Dear Kelly and Adam:

                   On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
   Sachs Group, Inc. (“Goldman Sachs”), we write concerning                     , who did not
   opt out of the class certified under Federal Rule of Civil Procedure 23(b)(3) in the above-
   referenced action by the deadline of January 14, 2019.

                               is a party to an agreement with Goldman Sachs requiring that
   she arbitrate her claims in this matter, which we previously produced to you and which
   bears production numbers GS0382382 - GS0382392 (the “Agreement”).
   may not have understood the opt-out process, or she may have misplaced or not received
   the opt-out form. To the extent                 intends to pursue any employment-related
   claims that she may have against Goldman Sachs, including any claims asserted in the
   above-referenced action, Goldman Sachs hereby requests that                 comply with
   her commitment under the Agreement and pursue any such claims through arbitration.

                 Consistent with your obligation under Rule 1.4 of the New York Rules of
   Professional Conduct to communicate this request to your client, please consult with
               and confirm that she understands and will comply with her obligations under
   the Agreement by filing with the Court a Stipulation and Order for Voluntary Dismissal
   Without Prejudice in the form enclosed by March 7, 2019. We have enclosed
                 last known contact information for your reference. If the Voluntary
   Dismissal is not filed by that date, we will assume that               has refused our
   request. In that event, Goldman Sachs reserves all of its rights, including, without


                                           Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 18 of 244




                                                                                    -2-

   limitation, its right to compel              to arbitrate her claims pursuant to the
   Agreement or any other applicable agreement or policy.

                                                      Very truly yours,
                                                      /s/ Robert J. Giuffra, Jr.
   Barbara B. Brown                                  Robert J. Giuffra, Jr.
   of Paul Hastings LLP                              of Sullivan & Cromwell LLP

   cc:    GoldmanSachs-Attysonly@outtengolden.com (via e-mail)




                                   Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 19 of 244
   Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 20 of 244



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------ x
H. CRISTINA CHEN-OSTER, SHANNA                         :
ORLICH, ALLISON GAMBA and MARY                         :
DE LUIS,                                               :
                                                       :
                                Plaintiffs,            :       10 Civ. 6950 (AT) (RWL)
                       v.                              :
                                                       :
GOLDMAN, SACHS & CO. and THE                           :
GOLDMAN SACHS GROUP, INC.,                             :
                                                       :
                                Defendants.            :
------------------------------------------------------ x

              STIPULATION OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

                  WHEREAS           _________________________         (“Plaintiff”)   and   Defendants

Goldman, Sachs & Co. and The Goldman Sachs Group, Inc. (“Defendants”) entered into an

agreement dated _________________________ (the “Agreement”), in which Plaintiff agreed, in

exchange for valuable consideration, to arbitrate any disputes she may have arising out of

Plaintiff’s employment by any of Defendants;

                  WHEREAS Plaintiff did not exercise her right to opt out of the above-captioned

class action by the deadline of January 14, 2019;

                  WHEREAS Defendants served an arbitration demand on Plaintiff’s counsel on

February 5, 2019 requesting that Plaintiff abide by her contractual obligations to arbitrate any

employment-related claims against Defendants and voluntarily dismiss her claims in this action,

and, to the extent Plaintiff intends to pursue employment-related claims against Defendants, that

Plaintiff pursue any such claims through arbitration in accordance with the Agreement;




                                                         -1-
   Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 21 of 244



                WHEREAS, after consideration of Defendants’ demand, Plaintiff has decided to

abide by her obligations under the Agreement and to voluntarily dismiss any claims asserted on

her behalf in this action;

                It is hereby stipulated and agreed, by and between Plaintiff and Defendants, by

their undersigned counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

Procedure, that Plaintiff hereby dismisses all claims in the above-captioned action without

prejudice only as to Plaintiff’s rights under the Agreement to pursue such claims in an

appropriate arbitral forum.




                                              -2-
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 22 of 244



Dated: New York, New York
       _______________, 2019

/s/ Adam T. Klein                            /s/ Robert J. Giuffra, Jr.

Adam T. Klein                                Robert J. Giuffra, Jr.
Cara E. Greene                               Theodore O. Rogers, Jr.
Melissa L. Stewart                           Sharon L. Nelles
OUTTEN & GOLDEN LLP                          Ann-Elizabeth Ostrager
685 Third Avenue, 25th Floor                 Hilary M. Williams
New York, New York 10017                     Joshua S. Levy
Telephone: (212) 245-1000                    SULLIVAN & CROMWELL LLP
Facsimile: (646) 509-2060                    125 Broad Street
                                             New York, New York 10004
Kelly M. Dermody (admitted pro hac vice)     Telephone: (212) 558-4000
Anne B. Shaver (admitted pro hac vice)       Facsimile: (212) 558-3588
Tiseme G. Zegeye
LIEFF CABRASER HEIMANN &                     Amanda Flug Davidoff
       BERNSTEIN, LLP                        SULLIVAN & CROMWELL LLP
275 Battery Street, 29th Floor               1700 New York Avenue, N.W., Suite 700
San Francisco, California 94111-3339         Washington, DC 20006
Telephone: (415) 956-1000                    Telephone: (202) 956-7500
Facsimile: (415) 956-1008                    Facsimile: (202) 293-6330

Rachel Geman                                 Barbara B. Brown (admitted pro hac vice)
250 Hudson Street, 8th Floor                 Carson H. Sullivan (admitted pro hac vice)
New York, New York 10013-1413                PAUL HASTINGS LLP
Telephone: (212) 355-9500                    875 15th Street, NW
Facsimile: (212) 355-9592                    Washington, DC 20005
                                             Telephone: (202) 551-1700

                                             Patrick W. Shea
                                             PAUL HASTINGS LLP
                                             200 Park Avenue
                                             New York, NY 10166
                                             Telephone: (212) 318-6405


Attorneys for Plaintiffs                         Attorneys for Defendants




                                           -3-
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 23 of 244




                       Exhibit 1292
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 24 of 244




        TELEPHONE: 1-212-558-4000
                                                                  125 Broad Street
         FACSIMILE: 1-212-558-3588
           WWW SULLCROM.COM
                                                            New York, New York 10004-2498
                                                                               ______________________


                                                                LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                 BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                       BEIJING • HONG KONG • TOKYO

                                                                           MELBOURNE • SYDNEY




                                                                 February 5, 2019
   Via E-mail
   Kelly M. Dermody, Esq.,
       Lieff Cabraser Heimann & Bernstein, LLP,
           275 Battery Street, 29th Floor,
               San Francisco, California 94111-3339.

   Adam T. Klein, Esq.,
      Outten & Golden LLP,
          685 Third Avenue, 25th Floor,
               New York, New York 10017.
                     Re:        Arbitration Demand for
                                Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

   Dear Kelly and Adam:

                  On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
   Sachs Group, Inc. (“Goldman Sachs”), we write concerning                              , who
   did not opt out of the class certified under Federal Rule of Civil Procedure 23(b)(3) in the
   above-referenced action by the deadline of January 14, 2019.

                                 is a party to an agreement with Goldman Sachs requiring
   that she arbitrate her claims in this matter, which we previously produced to you and
   which bears production numbers GS0385518 - GS0385520 (the “Agreement”).
                  may not have understood the opt-out process, or she may have misplaced
   or not received the opt-out form. To the extent                  intends to pursue any
   employment-related claims that she may have against Goldman Sachs, including any
   claims asserted in the above-referenced action, Goldman Sachs hereby requests that
                  comply with her commitment under the Agreement and pursue any such
   claims through arbitration.

                 Consistent with your obligation under Rule 1.4 of the New York Rules of
   Professional Conduct to communicate this request to your client, please consult with
                 and confirm that she understands and will comply with her obligations
   under the Agreement by filing with the Court a Stipulation and Order for Voluntary
   Dismissal Without Prejudice in the form enclosed by March 7, 2019. We have enclosed
                   last known contact information for your reference. If the Voluntary
   Dismissal is not filed by that date, we will assume that               has refused our
   request. In that event, Goldman Sachs reserves all of its rights, including, without

                                           Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 25 of 244




                                                                                     -2-

   limitation, its right to compel               to arbitrate her claims pursuant to the
   Agreement or any other applicable agreement or policy.

                                                       Very truly yours,
                                                       /s/ Robert J. Giuffra, Jr.
   Barbara B. Brown                                   Robert J. Giuffra, Jr.
   of Paul Hastings LLP                               of Sullivan & Cromwell LLP

   cc:    GoldmanSachs-Attysonly@outtengolden.com (via e-mail)




                                    Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 26 of 244




                                                                      -3-

   Last known contact information for              :




                                    Confidential
   Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 27 of 244



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------ x
H. CRISTINA CHEN-OSTER, SHANNA                         :
ORLICH, ALLISON GAMBA and MARY                         :
DE LUIS,                                               :
                                                       :
                                Plaintiffs,            :       10 Civ. 6950 (AT) (RWL)
                       v.                              :
                                                       :
GOLDMAN, SACHS & CO. and THE                           :
GOLDMAN SACHS GROUP, INC.,                             :
                                                       :
                                Defendants.            :
------------------------------------------------------ x

              STIPULATION OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

                  WHEREAS           _________________________         (“Plaintiff”)   and   Defendants

Goldman, Sachs & Co. and The Goldman Sachs Group, Inc. (“Defendants”) entered into an

agreement dated _________________________ (the “Agreement”), in which Plaintiff agreed, in

exchange for valuable consideration, to arbitrate any disputes she may have arising out of

Plaintiff’s employment by any of Defendants;

                  WHEREAS Plaintiff did not exercise her right to opt out of the above-captioned

class action by the deadline of January 14, 2019;

                  WHEREAS Defendants served an arbitration demand on Plaintiff’s counsel on

February 5, 2019 requesting that Plaintiff abide by her contractual obligations to arbitrate any

employment-related claims against Defendants and voluntarily dismiss her claims in this action,

and, to the extent Plaintiff intends to pursue employment-related claims against Defendants, that

Plaintiff pursue any such claims through arbitration in accordance with the Agreement;




                                                         -1-
   Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 28 of 244



                WHEREAS, after consideration of Defendants’ demand, Plaintiff has decided to

abide by her obligations under the Agreement and to voluntarily dismiss any claims asserted on

her behalf in this action;

                It is hereby stipulated and agreed, by and between Plaintiff and Defendants, by

their undersigned counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

Procedure, that Plaintiff hereby dismisses all claims in the above-captioned action without

prejudice only as to Plaintiff’s rights under the Agreement to pursue such claims in an

appropriate arbitral forum.




                                              -2-
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 29 of 244



Dated: New York, New York
       _______________, 2019

/s/ Adam T. Klein                            /s/ Robert J. Giuffra, Jr.

Adam T. Klein                                Robert J. Giuffra, Jr.
Cara E. Greene                               Theodore O. Rogers, Jr.
Melissa L. Stewart                           Sharon L. Nelles
OUTTEN & GOLDEN LLP                          Ann-Elizabeth Ostrager
685 Third Avenue, 25th Floor                 Hilary M. Williams
New York, New York 10017                     Joshua S. Levy
Telephone: (212) 245-1000                    SULLIVAN & CROMWELL LLP
Facsimile: (646) 509-2060                    125 Broad Street
                                             New York, New York 10004
Kelly M. Dermody (admitted pro hac vice)     Telephone: (212) 558-4000
Anne B. Shaver (admitted pro hac vice)       Facsimile: (212) 558-3588
Tiseme G. Zegeye
LIEFF CABRASER HEIMANN &                     Amanda Flug Davidoff
       BERNSTEIN, LLP                        SULLIVAN & CROMWELL LLP
275 Battery Street, 29th Floor               1700 New York Avenue, N.W., Suite 700
San Francisco, California 94111-3339         Washington, DC 20006
Telephone: (415) 956-1000                    Telephone: (202) 956-7500
Facsimile: (415) 956-1008                    Facsimile: (202) 293-6330

Rachel Geman                                 Barbara B. Brown (admitted pro hac vice)
250 Hudson Street, 8th Floor                 Carson H. Sullivan (admitted pro hac vice)
New York, New York 10013-1413                PAUL HASTINGS LLP
Telephone: (212) 355-9500                    875 15th Street, NW
Facsimile: (212) 355-9592                    Washington, DC 20005
                                             Telephone: (202) 551-1700

                                             Patrick W. Shea
                                             PAUL HASTINGS LLP
                                             200 Park Avenue
                                             New York, NY 10166
                                             Telephone: (212) 318-6405


Attorneys for Plaintiffs                         Attorneys for Defendants




                                           -3-
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 30 of 244




                       Exhibit 1293
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 31 of 244




        TELEPHONE: 1-212-558-4000
                                                                  125 Broad Street
         FACSIMILE: 1-212-558-3588
           WWW SULLCROM.COM
                                                            New York, New York 10004-2498
                                                                               ______________________


                                                                LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                 BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                       BEIJING • HONG KONG • TOKYO

                                                                           MELBOURNE • SYDNEY




                                                                 February 5, 2019
   Via E-mail
   Kelly M. Dermody, Esq.,
       Lieff Cabraser Heimann & Bernstein, LLP,
           275 Battery Street, 29th Floor,
               San Francisco, California 94111-3339.

   Adam T. Klein, Esq.,
      Outten & Golden LLP,
          685 Third Avenue, 25th Floor,
               New York, New York 10017.
                     Re:        Arbitration Demand for
                                Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

   Dear Kelly and Adam:

                  On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
   Sachs Group, Inc. (“Goldman Sachs”), we write concerning                              , who
   did not opt out of the class certified under Federal Rule of Civil Procedure 23(b)(3) in the
   above-referenced action by the deadline of January 14, 2019.

                              is a party to an agreement with Goldman Sachs requiring that
   she arbitrate her claims in this matter (the “Agreement”), which              executed
   electronically on February 19, 2016. The terms of the Agreement were produced to you
   at GS0395614 - GS0395682 and GS0396055 - GS0396109.                      may not have
   understood the opt-out process, or she may have misplaced or not received the opt-out
   form. To the extent                intends to pursue any employment-related claims that
   she may have against Goldman Sachs, including any claims asserted in the above-
   referenced action, Goldman Sachs hereby requests that                comply with her
   commitment under the Agreement and pursue any such claims through arbitration.

                  Consistent with your obligation under Rule 1.4 of the New York Rules of
   Professional Conduct to communicate this request to your client, please consult with
               and confirm that she understands and will comply with her obligations under
   the Agreement by filing with the Court a Stipulation and Order for Voluntary Dismissal
   Without Prejudice in the form enclosed by March 7, 2019. We have enclosed
                 last known contact information for your reference. If the Voluntary
   Dismissal is not filed by that date, we will assume that               has refused our
   request. In that event, Goldman Sachs reserves all of its rights, including, without

                                           Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 32 of 244




                                                                                    -2-

   limitation, its right to compel              to arbitrate her claims pursuant to the
   Agreement or any other applicable agreement or policy.

                                                      Very truly yours,
                                                      /s/ Robert J. Giuffra, Jr.
   Barbara B. Brown                                  Robert J. Giuffra, Jr.
   of Paul Hastings LLP                              of Sullivan & Cromwell LLP

   cc:    GoldmanSachs-Attysonly@outtengolden.com (via e-mail)




                                   Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 33 of 244
   Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 34 of 244



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------ x
H. CRISTINA CHEN-OSTER, SHANNA                         :
ORLICH, ALLISON GAMBA and MARY                         :
DE LUIS,                                               :
                                                       :
                                Plaintiffs,            :       10 Civ. 6950 (AT) (RWL)
                       v.                              :
                                                       :
GOLDMAN, SACHS & CO. and THE                           :
GOLDMAN SACHS GROUP, INC.,                             :
                                                       :
                                Defendants.            :
------------------------------------------------------ x

              STIPULATION OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

                  WHEREAS           _________________________         (“Plaintiff”)   and   Defendants

Goldman, Sachs & Co. and The Goldman Sachs Group, Inc. (“Defendants”) entered into an

agreement dated _________________________ (the “Agreement”), in which Plaintiff agreed, in

exchange for valuable consideration, to arbitrate any disputes she may have arising out of

Plaintiff’s employment by any of Defendants;

                  WHEREAS Plaintiff did not exercise her right to opt out of the above-captioned

class action by the deadline of January 14, 2019;

                  WHEREAS Defendants served an arbitration demand on Plaintiff’s counsel on

February 5, 2019 requesting that Plaintiff abide by her contractual obligations to arbitrate any

employment-related claims against Defendants and voluntarily dismiss her claims in this action,

and, to the extent Plaintiff intends to pursue employment-related claims against Defendants, that

Plaintiff pursue any such claims through arbitration in accordance with the Agreement;




                                                         -1-
   Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 35 of 244



                WHEREAS, after consideration of Defendants’ demand, Plaintiff has decided to

abide by her obligations under the Agreement and to voluntarily dismiss any claims asserted on

her behalf in this action;

                It is hereby stipulated and agreed, by and between Plaintiff and Defendants, by

their undersigned counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

Procedure, that Plaintiff hereby dismisses all claims in the above-captioned action without

prejudice only as to Plaintiff’s rights under the Agreement to pursue such claims in an

appropriate arbitral forum.




                                              -2-
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 36 of 244



Dated: New York, New York
       _______________, 2019

/s/ Adam T. Klein                            /s/ Robert J. Giuffra, Jr.

Adam T. Klein                                Robert J. Giuffra, Jr.
Cara E. Greene                               Theodore O. Rogers, Jr.
Melissa L. Stewart                           Sharon L. Nelles
OUTTEN & GOLDEN LLP                          Ann-Elizabeth Ostrager
685 Third Avenue, 25th Floor                 Hilary M. Williams
New York, New York 10017                     Joshua S. Levy
Telephone: (212) 245-1000                    SULLIVAN & CROMWELL LLP
Facsimile: (646) 509-2060                    125 Broad Street
                                             New York, New York 10004
Kelly M. Dermody (admitted pro hac vice)     Telephone: (212) 558-4000
Anne B. Shaver (admitted pro hac vice)       Facsimile: (212) 558-3588
Tiseme G. Zegeye
LIEFF CABRASER HEIMANN &                     Amanda Flug Davidoff
       BERNSTEIN, LLP                        SULLIVAN & CROMWELL LLP
275 Battery Street, 29th Floor               1700 New York Avenue, N.W., Suite 700
San Francisco, California 94111-3339         Washington, DC 20006
Telephone: (415) 956-1000                    Telephone: (202) 956-7500
Facsimile: (415) 956-1008                    Facsimile: (202) 293-6330

Rachel Geman                                 Barbara B. Brown (admitted pro hac vice)
250 Hudson Street, 8th Floor                 Carson H. Sullivan (admitted pro hac vice)
New York, New York 10013-1413                PAUL HASTINGS LLP
Telephone: (212) 355-9500                    875 15th Street, NW
Facsimile: (212) 355-9592                    Washington, DC 20005
                                             Telephone: (202) 551-1700

                                             Patrick W. Shea
                                             PAUL HASTINGS LLP
                                             200 Park Avenue
                                             New York, NY 10166
                                             Telephone: (212) 318-6405


Attorneys for Plaintiffs                         Attorneys for Defendants




                                           -3-
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 37 of 244




                       Exhibit 1294
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 38 of 244




         TELEPHONE: 1-212-558-4000
                                                                   125 Broad Street
          FACSIMILE: 1-212-558-3588
            WWW SULLCROM.COM
                                                             New York, New York 10004-2498
                                                                                ______________________


                                                                 LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                   BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                        BEIJING • HONG KONG • TOKYO

                                                                            MELBOURNE • SYDNEY




                                                                   February 5, 2019
   Via E-mail
   Kelly M. Dermody, Esq.,
       Lieff Cabraser Heimann & Bernstein, LLP,
           275 Battery Street, 29th Floor,
               San Francisco, California 94111-3339.

   Adam T. Klein, Esq.,
      Outten & Golden LLP,
          685 Third Avenue, 25th Floor,
               New York, New York 10017.
                      Re:        Correspondence With Individual Counsel
                                 Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

   Dear Kelly and Adam:

                  Enclosed please find courtesy copies of correspondence sent today
   regarding certain class members who did not opt out of the class certified under Federal
   Rule of Civil Procedure 23(b)(3) in the above-referenced action by the deadline of
   January 14, 2019. Each of these class members is a party to an agreement with Goldman
   Sachs that bars her from participating in the above-referenced action. The enclosed
   correspondence is addressed to counsel who represented each of these class members in
   connection with her agreement with the Firm.

                                                              Very truly yours,
                                                              /s/ Robert J. Giuffra, Jr.
   Barbara B. Brown                                          Robert J. Giuffra, Jr.
   of Paul Hastings LLP                                      of Sullivan & Cromwell LLP

   cc:      GoldmanSachs-Attysonly@outtengolden.com (via e-mail)
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 39 of 244




        TELEPHONE: 1-212-558-4000
                                                                   125 Broad Street
         FACSIMILE: 1-212-558-3588
           WWW SULLCROM.COM
                                                             New York, New York 10004-2498
                                                                               ______________________


                                                                LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                 BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                       BEIJING • HONG KONG • TOKYO

                                                                           MELBOURNE • SYDNEY




                                                                 February 5, 2019
   Via Certified Mail and E-mail
   Douglas H. Wigdor, Esq.,
      Wigdor LLP,
           85 Fifth Avenue,
               New York, NY 10003.
                     Re:        Demand to                       to Withdraw From The Class
                                Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

   Dear Mr. Wigdor:

                   On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
   Sachs Group, Inc. (“Goldman Sachs”), we write concerning your client
        , who did not opt out of the class certified under Federal Rule of Civil Procedure
   23(b)(3) in the above-referenced action by the deadline of January 14, 2019.

                             is a party to the enclosed agreement with Goldman Sachs (the
   “Agreement”), and we understand that you represented                in connection with this
   Agreement.               may not have understood the opt-out process, or she may have
   misplaced or not received the opt-out form.             knowingly and voluntarily waived
   and released all claims, whether known or unknown, against Goldman Sachs in the
   broadest terms in the Agreement, and the scope of the release expressly includes
   discrimination claims under United States federal, state or local law. This broad release,
   in exchange for which               received valuable consideration, bars             from
   asserting any claims in the above-referenced action.

                   Consistent with your obligation under Rule 1.4 of the New York Rules of
   Professional Conduct, please consult with                  and confirm that she understands
   and will comply with her obligations under the Agreement by filing with the Court a
   Stipulation and Order for Voluntary Dismissal With Prejudice in the form enclosed by
   March 7, 2019. We have enclosed                     last known contact information for your
   reference. If the Voluntary Dismissal is not filed by that date, we will assume that
               has refused our request. In that event, Goldman Sachs reserves all of its rights,
   including, without limitation, its right to compel              to arbitration to enforce the
   release in the Agreement and its rights under any other applicable agreement or policy.




                                           Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 40 of 244




                                                                           -2-

                                              Very truly yours,
                                              /s/ Robert J. Giuffra, Jr.
   Barbara B. Brown                          Robert J. Giuffra, Jr.
   of Paul Hastings LLP                      of Sullivan & Cromwell LLP




                              Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 41 of 244
   Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 42 of 244



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------ x
H. CRISTINA CHEN-OSTER, SHANNA                         :
ORLICH, ALLISON GAMBA and MARY                         :
DE LUIS,                                               :
                                                       :
                                Plaintiffs,            :       10 Civ. 6950 (AT) (RWL)
                       v.                              :
                                                       :
GOLDMAN, SACHS & CO. and THE                           :
GOLDMAN SACHS GROUP, INC.,                             :
                                                       :
                                Defendants.            :
------------------------------------------------------ x

                 STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

                  WHEREAS           _________________________         (“Plaintiff”)   and   Defendants

Goldman, Sachs & Co. and The Goldman Sachs Group, Inc. (“Defendants”) entered into an

agreement dated _________________________ (the “Agreement”), in which Plaintiff

knowingly and voluntarily agreed, in exchange for valuable consideration, to release all claims

against Defendants;

                  WHEREAS Plaintiff did not exercise her right to opt out of the above-captioned

class action by the deadline of January 14, 2019;

                  WHEREAS Defendants served a demand on Plaintiff’s counsel on February 5,

2019 requesting that Plaintiff abide by her contractual obligations to Defendants and voluntarily

dismiss her claims with prejudice from this action;

                  WHEREAS, after consideration of Defendants’ demand, Plaintiff has decided to

abide by her release of all claims against Defendants;

                  It is hereby stipulated and agreed, by and between Plaintiff and Defendants, by

their undersigned counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil



                                                         -1-
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 43 of 244



Procedure, that Plaintiff hereby dismisses all claims in the above-captioned action with

prejudice.



Dated: New York, New York
       _______________, 2019

_____________________________                /s/ Robert J. Giuffra, Jr.

                                             Robert J. Giuffra, Jr.
                                             Theodore O. Rogers, Jr.
                                             Sharon L. Nelles
                                             Ann-Elizabeth Ostrager
                                             Hilary M. Williams
                                             Joshua S. Levy
                                             SULLIVAN & CROMWELL LLP
                                             125 Broad Street
                                             New York, New York 10004
                                             Telephone: (212) 558-4000
                                             Facsimile: (212) 558-3588

                                             Amanda Flug Davidoff
                                             SULLIVAN & CROMWELL LLP
                                             1700 New York Avenue, N.W., Suite 700
                                             Washington, DC 20006
                                             Telephone: (202) 956-7500
                                             Facsimile: (202) 293-6330

                                             Barbara B. Brown (admitted pro hac vice)
                                             Carson H. Sullivan (admitted pro hac vice)
                                             PAUL HASTINGS LLP
                                             875 15th Street, NW
                                             Washington, DC 20005
                                             Telephone: (202) 551-1700

                                             Patrick W. Shea
                                             PAUL HASTINGS LLP
                                             200 Park Avenue
                                             New York, NY 10166
                                             Telephone: (212) 318-6405


Attorneys for Plaintiffs                        Attorneys for Defendants




                                          -2-
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 44 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 45 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 46 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 47 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 48 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 49 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 50 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 51 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 52 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 53 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 54 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 55 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 56 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 57 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 58 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 59 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 60 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 61 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 62 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 63 of 244




        TELEPHONE: 1-212-558-4000
                                                                  125 Broad Street
         FACSIMILE: 1-212-558-3588
           WWW SULLCROM.COM
                                                            New York, New York 10004-2498
                                                                               ______________________


                                                                LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                 BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                       BEIJING • HONG KONG • TOKYO

                                                                           MELBOURNE • SYDNEY




                                                                 February 5, 2019
   Via Certified Mail and E-mail
   Janice Goodman, Esq.,
       Law Offices of Janice Goodman,
           61 Jane Street, Suite 11D,
               New York, NY 10014.
                     Re:        Demand to                  to Withdraw From The Class
                                Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

   Dear Ms. Goodman:

                   On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
   Sachs Group, Inc. (“Goldman Sachs”), we write concerning your client
           , who did not opt out of the class certified under Federal Rule of Civil Procedure
   23(b)(3) in the above-referenced action by the deadline of January 14, 2019.

                                is a party to the enclosed agreement with Goldman Sachs
   (the “Agreement”), and we understand that you represented                    in connection
   with this Agreement.                 may not have understood the opt-out process, or she
   may have misplaced or not received the opt-out form.                        knowingly and
   voluntarily waived and released all claims, whether known or unknown, against Goldman
   Sachs in the broadest terms in the Agreement, and the scope of the release expressly
   includes discrimination claims under United States federal, state or local law. This broad
   release, in exchange for which                    received valuable consideration, bars
                from asserting any claims in the above-referenced action.

                  Consistent with your obligation under Rule 1.4 of the New York Rules of
   Professional Conduct, please consult with                and confirm that she understands
   and will comply with her obligations under the Agreement by filing with the Court a
   Stipulation and Order for Voluntary Dismissal With Prejudice in the form enclosed by
   March 7, 2019. We have enclosed                       last known contact information for
   your reference. If the Voluntary Dismissal is not filed by that date, we will assume that
                 has refused our request. In that event, Goldman Sachs reserves all of its
   rights, including, without limitation, its right to compel               to arbitration to
   enforce the release in the Agreement and its rights under any other applicable agreement
   or policy.




                                           Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 64 of 244




                                                                           -2-

                                              Very truly yours,
                                              /s/ Robert J. Giuffra, Jr.
   Barbara B. Brown                          Robert J. Giuffra, Jr.
   of Paul Hastings LLP                      of Sullivan & Cromwell LLP




                              Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 65 of 244
   Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 66 of 244



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------ x
H. CRISTINA CHEN-OSTER, SHANNA                         :
ORLICH, ALLISON GAMBA and MARY                         :
DE LUIS,                                               :
                                                       :
                                Plaintiffs,            :       10 Civ. 6950 (AT) (RWL)
                       v.                              :
                                                       :
GOLDMAN, SACHS & CO. and THE                           :
GOLDMAN SACHS GROUP, INC.,                             :
                                                       :
                                Defendants.            :
------------------------------------------------------ x

                 STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

                  WHEREAS           _________________________         (“Plaintiff”)   and   Defendants

Goldman, Sachs & Co. and The Goldman Sachs Group, Inc. (“Defendants”) entered into an

agreement dated _________________________ (the “Agreement”), in which Plaintiff

knowingly and voluntarily agreed, in exchange for valuable consideration, to release all claims

against Defendants;

                  WHEREAS Plaintiff did not exercise her right to opt out of the above-captioned

class action by the deadline of January 14, 2019;

                  WHEREAS Defendants served a demand on Plaintiff’s counsel on February 5,

2019 requesting that Plaintiff abide by her contractual obligations to Defendants and voluntarily

dismiss her claims with prejudice from this action;

                  WHEREAS, after consideration of Defendants’ demand, Plaintiff has decided to

abide by her release of all claims against Defendants;

                  It is hereby stipulated and agreed, by and between Plaintiff and Defendants, by

their undersigned counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil



                                                         -1-
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 67 of 244



Procedure, that Plaintiff hereby dismisses all claims in the above-captioned action with

prejudice.



Dated: New York, New York
       _______________, 2019

_____________________________                /s/ Robert J. Giuffra, Jr.

                                             Robert J. Giuffra, Jr.
                                             Theodore O. Rogers, Jr.
                                             Sharon L. Nelles
                                             Ann-Elizabeth Ostrager
                                             Hilary M. Williams
                                             Joshua S. Levy
                                             SULLIVAN & CROMWELL LLP
                                             125 Broad Street
                                             New York, New York 10004
                                             Telephone: (212) 558-4000
                                             Facsimile: (212) 558-3588

                                             Amanda Flug Davidoff
                                             SULLIVAN & CROMWELL LLP
                                             1700 New York Avenue, N.W., Suite 700
                                             Washington, DC 20006
                                             Telephone: (202) 956-7500
                                             Facsimile: (202) 293-6330

                                             Barbara B. Brown (admitted pro hac vice)
                                             Carson H. Sullivan (admitted pro hac vice)
                                             PAUL HASTINGS LLP
                                             875 15th Street, NW
                                             Washington, DC 20005
                                             Telephone: (202) 551-1700

                                             Patrick W. Shea
                                             PAUL HASTINGS LLP
                                             200 Park Avenue
                                             New York, NY 10166
                                             Telephone: (212) 318-6405


Attorneys for Plaintiffs                        Attorneys for Defendants




                                          -2-
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 68 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 69 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 70 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 71 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 72 of 244




        TELEPHONE: 1-212-558-4000
                                                                  125 Broad Street
         FACSIMILE: 1-212-558-3588
           WWW SULLCROM.COM
                                                            New York, New York 10004-2498
                                                                               ______________________


                                                                LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                 BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                       BEIJING • HONG KONG • TOKYO

                                                                           MELBOURNE • SYDNEY




                                                                 February 5, 2019
   Via Certified Mail and E-mail
   Robert Ottinger, Esq.,
      The Ottinger Firm PC,
           401 Park Avenue South,
                New York, NY 10016.
                     Re:        Demand to              to Withdraw From The Class
                                Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

   Dear Mr. Ottinger:

                  On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
   Sachs Group, Inc. (“Goldman Sachs”), we write concerning your client                    ,
   who did not opt out of the class certified under Federal Rule of Civil Procedure 23(b)(3)
   in the above-referenced action by the deadline of January 14, 2019.

                            is a party to the enclosed agreement with Goldman Sachs (the
   “Agreement”), and we understand that you represented                in connection with this
   Agreement.              may not have understood the opt-out process, or she may have
   misplaced or not received the opt-out form.            knowingly and voluntarily waived
   and released all claims, whether known or unknown, against Goldman Sachs in the
   broadest terms in the Agreement, and the scope of the release expressly includes
   discrimination claims under United States federal, state or local law. This broad release,
   in exchange for which               received valuable consideration, bars             from
   asserting any claims in the above-referenced action.

                   Consistent with your obligation under Rule 1.4 of the New York Rules of
   Professional Conduct, please consult with             and confirm that she understands and
   will comply with her obligations under the Agreement by filing with the Court a
   Stipulation and Order for Voluntary Dismissal With Prejudice in the form enclosed by
   March 7, 2019. We have enclosed                   last known contact information for your
   reference. If the Voluntary Dismissal is not filed by that date, we will assume that
             has refused our request. In that event, Goldman Sachs reserves all of its rights,
   including, without limitation, its right to compel            to arbitration to enforce the
   release in the Agreement and its rights under any other applicable agreement or policy.




                                           Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 73 of 244




                                                                           -2-

                                              Very truly yours,
                                              /s/ Robert J. Giuffra, Jr.
   Barbara B. Brown                          Robert J. Giuffra, Jr.
   of Paul Hastings LLP                      of Sullivan & Cromwell LLP




                              Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 74 of 244




                                                                      -3-

   Last known contact information for        :




                                    Confidential
   Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 75 of 244



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------ x
H. CRISTINA CHEN-OSTER, SHANNA                         :
ORLICH, ALLISON GAMBA and MARY                         :
DE LUIS,                                               :
                                                       :
                                Plaintiffs,            :       10 Civ. 6950 (AT) (RWL)
                       v.                              :
                                                       :
GOLDMAN, SACHS & CO. and THE                           :
GOLDMAN SACHS GROUP, INC.,                             :
                                                       :
                                Defendants.            :
------------------------------------------------------ x

                 STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

                  WHEREAS           _________________________         (“Plaintiff”)   and   Defendants

Goldman, Sachs & Co. and The Goldman Sachs Group, Inc. (“Defendants”) entered into an

agreement dated _________________________ (the “Agreement”), in which Plaintiff

knowingly and voluntarily agreed, in exchange for valuable consideration, to release all claims

against Defendants;

                  WHEREAS Plaintiff did not exercise her right to opt out of the above-captioned

class action by the deadline of January 14, 2019;

                  WHEREAS Defendants served a demand on Plaintiff’s counsel on February 5,

2019 requesting that Plaintiff abide by her contractual obligations to Defendants and voluntarily

dismiss her claims with prejudice from this action;

                  WHEREAS, after consideration of Defendants’ demand, Plaintiff has decided to

abide by her release of all claims against Defendants;

                  It is hereby stipulated and agreed, by and between Plaintiff and Defendants, by

their undersigned counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil



                                                         -1-
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 76 of 244



Procedure, that Plaintiff hereby dismisses all claims in the above-captioned action with

prejudice.



Dated: New York, New York
       _______________, 2019

_____________________________                /s/ Robert J. Giuffra, Jr.

                                             Robert J. Giuffra, Jr.
                                             Theodore O. Rogers, Jr.
                                             Sharon L. Nelles
                                             Ann-Elizabeth Ostrager
                                             Hilary M. Williams
                                             Joshua S. Levy
                                             SULLIVAN & CROMWELL LLP
                                             125 Broad Street
                                             New York, New York 10004
                                             Telephone: (212) 558-4000
                                             Facsimile: (212) 558-3588

                                             Amanda Flug Davidoff
                                             SULLIVAN & CROMWELL LLP
                                             1700 New York Avenue, N.W., Suite 700
                                             Washington, DC 20006
                                             Telephone: (202) 956-7500
                                             Facsimile: (202) 293-6330

                                             Barbara B. Brown (admitted pro hac vice)
                                             Carson H. Sullivan (admitted pro hac vice)
                                             PAUL HASTINGS LLP
                                             875 15th Street, NW
                                             Washington, DC 20005
                                             Telephone: (202) 551-1700

                                             Patrick W. Shea
                                             PAUL HASTINGS LLP
                                             200 Park Avenue
                                             New York, NY 10166
                                             Telephone: (212) 318-6405


Attorneys for Plaintiffs                        Attorneys for Defendants




                                          -2-
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 77 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 78 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 79 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 80 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 81 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 82 of 244




        TELEPHONE: 1-212-558-4000
                                                                  125 Broad Street
         FACSIMILE: 1-212-558-3588
           WWW SULLCROM.COM
                                                            New York, New York 10004-2498
                                                                               ______________________


                                                                LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                 BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                       BEIJING • HONG KONG • TOKYO

                                                                           MELBOURNE • SYDNEY




                                                                 February 5, 2019
   Via E-mail
   Adam T. Klein, Esq.,
      Outten & Golden LLP,
          685 Third Avenue, 25th Floor,
               New York, New York 10017.
                     Re:        Demand to                 to Withdraw From The Class
                                Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

   Dear Adam:

                  On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
   Sachs Group, Inc. (“Goldman Sachs”), we write concerning your client                    ,
   who did not opt out of the class certified under Federal Rule of Civil Procedure 23(b)(3)
   in the above-referenced action by the deadline of January 14, 2019.

                               is a party to an agreement with Goldman Sachs, which we
   previously produced to you and which bears production numbers GS0387069 -
   GS0387072 (the “Agreement”), and we understand that your firm represented
                in connection with this Agreement.                 may not have understood
   the opt-out process, or she may have misplaced or not received the opt-out form.
                knowingly and voluntarily waived and released all claims, whether known or
   unknown, against Goldman Sachs in the broadest terms in the Agreement, and the scope
   of the release expressly includes discrimination claims under United States federal, state
   or local law. This broad release, in exchange for which                 received valuable
   consideration, bars             from asserting any claims in the above-referenced action.

                  Consistent with your obligation under Rule 1.4 of the New York Rules of
   Professional Conduct, please consult with                 and confirm that she understands
   and will comply with her obligations under the Agreement by filing with the Court a
   Stipulation and Order for Voluntary Dismissal With Prejudice in the form enclosed by
   March 7, 2019. We have enclosed                    last known contact information for your
   reference. If the Voluntary Dismissal is not filed by that date, we will assume that
                has refused our request. In that event, Goldman Sachs reserves all of its
   rights, including, without limitation, its right to compel                to arbitration to
   enforce the release in the Agreement and its rights under any other applicable agreement
   or policy.



                                           Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 83 of 244




                                                                           -2-

                                              Very truly yours,
                                              /s/ Robert J. Giuffra, Jr.
   Barbara B. Brown                          Robert J. Giuffra, Jr.
   of Paul Hastings LLP                      of Sullivan & Cromwell LLP




                              Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 84 of 244




                                                                      -3-

   Last known contact information for              :




                                    Confidential
   Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 85 of 244



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------ x
H. CRISTINA CHEN-OSTER, SHANNA                         :
ORLICH, ALLISON GAMBA and MARY                         :
DE LUIS,                                               :
                                                       :
                                Plaintiffs,            :       10 Civ. 6950 (AT) (RWL)
                       v.                              :
                                                       :
GOLDMAN, SACHS & CO. and THE                           :
GOLDMAN SACHS GROUP, INC.,                             :
                                                       :
                                Defendants.            :
------------------------------------------------------ x

                 STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

                  WHEREAS           _________________________         (“Plaintiff”)   and   Defendants

Goldman, Sachs & Co. and The Goldman Sachs Group, Inc. (“Defendants”) entered into an

agreement dated _________________________ (the “Agreement”), in which Plaintiff

knowingly and voluntarily agreed, in exchange for valuable consideration, to release all claims

against Defendants;

                  WHEREAS Plaintiff did not exercise her right to opt out of the above-captioned

class action by the deadline of January 14, 2019;

                  WHEREAS Defendants served a demand on Plaintiff’s counsel on February 5,

2019 requesting that Plaintiff abide by her contractual obligations to Defendants and voluntarily

dismiss her claims with prejudice from this action;

                  WHEREAS, after consideration of Defendants’ demand, Plaintiff has decided to

abide by her release of all claims against Defendants;

                  It is hereby stipulated and agreed, by and between Plaintiff and Defendants, by

their undersigned counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil



                                                         -1-
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 86 of 244



Procedure, that Plaintiff hereby dismisses all claims in the above-captioned action with

prejudice.



Dated: New York, New York
       _______________, 2019

/s/ Adam T. Klein                            /s/ Robert J. Giuffra, Jr.

Adam T. Klein                                Robert J. Giuffra, Jr.
Cara E. Greene                               Theodore O. Rogers, Jr.
Melissa L. Stewart                           Sharon L. Nelles
OUTTEN & GOLDEN LLP                          Ann-Elizabeth Ostrager
685 Third Avenue, 25th Floor                 Hilary M. Williams
New York, New York 10017                     Joshua S. Levy
Telephone: (212) 245-1000                    SULLIVAN & CROMWELL LLP
Facsimile: (646) 509-2060                    125 Broad Street
                                             New York, New York 10004
Kelly M. Dermody (admitted pro hac vice)     Telephone: (212) 558-4000
Anne B. Shaver (admitted pro hac vice)       Facsimile: (212) 558-3588
Tiseme G. Zegeye
LIEFF CABRASER HEIMANN &                     Amanda Flug Davidoff
       BERNSTEIN, LLP                        SULLIVAN & CROMWELL LLP
275 Battery Street, 29th Floor               1700 New York Avenue, N.W., Suite 700
San Francisco, California 94111-3339         Washington, DC 20006
Telephone: (415) 956-1000                    Telephone: (202) 956-7500
Facsimile: (415) 956-1008                    Facsimile: (202) 293-6330

Rachel Geman                                 Barbara B. Brown (admitted pro hac vice)
250 Hudson Street, 8th Floor                 Carson H. Sullivan (admitted pro hac vice)
New York, New York 10013-1413                PAUL HASTINGS LLP
Telephone: (212) 355-9500                    875 15th Street, NW
Facsimile: (212) 355-9592                    Washington, DC 20005
                                             Telephone: (202) 551-1700

                                             Patrick W. Shea
                                             PAUL HASTINGS LLP
                                             200 Park Avenue
                                             New York, NY 10166
                                             Telephone: (212) 318-6405


Attorneys for Plaintiffs                         Attorneys for Defendants




                                           -2-
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 87 of 244




        TELEPHONE: 1-212-558-4000
                                                                  125 Broad Street
         FACSIMILE: 1-212-558-3588
           WWW SULLCROM.COM
                                                            New York, New York 10004-2498
                                                                               ______________________


                                                                LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                 BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                       BEIJING • HONG KONG • TOKYO

                                                                           MELBOURNE • SYDNEY




                                                                 February 5, 2019
   Via Certified Mail and E-mail
   James R. Hubbard, Esq.,
      Liddle & Robinson LLP,
           800 Third Avenue,
               New York, NY 10022.
                     Re:        Demand to                  to Withdraw From The Class
                                Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

   Dear Mr. Hubbard:

                 On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
   Sachs Group, Inc. (“Goldman Sachs”), we write concerning your client
             , who did not opt out of the class certified under Federal Rule of Civil
   Procedure 23(b)(3) in the above-referenced action by the deadline of January 14, 2019.

                                  is a party to the enclosed agreement with Goldman Sachs
   (the “Agreement”), and we understand that you represented                     in connection
   with this Agreement.                    may not have understood the opt-out process, or
   she may have misplaced or not received the opt-out form.                     knowingly and
   voluntarily waived and released all claims, whether known or unknown, against Goldman
   Sachs in the broadest terms in the Agreement, and the scope of the release expressly
   includes discrimination claims under United States federal, state or local law. This broad
   release, in exchange for which                      received valuable consideration, bars
                   from asserting any claims in the above-referenced action.

                   Consistent with your obligation under Rule 1.4 of the New York Rules of
   Professional Conduct, please consult with                              and confirm that she
   understands and will comply with her obligations under the Agreement by filing with the
   Court a Stipulation and Order for Voluntary Dismissal With Prejudice in the form
   enclosed by March 7, 2019. We have enclosed                                last known contact
   information for your reference. If the Voluntary Dismissal is not filed by that date, we
   will assume that                    has refused our request. In that event, Goldman Sachs
   reserves all of its rights, including, without limitation, its right to compel
   to arbitration to enforce the release in the Agreement and its rights under any other
   applicable agreement or policy.




                                           Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 88 of 244




                                                                           -2-

                                              Very truly yours,
                                              /s/ Robert J. Giuffra, Jr.
   Barbara B. Brown                          Robert J. Giuffra, Jr.
   of Paul Hastings LLP                      of Sullivan & Cromwell LLP




                              Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 89 of 244
   Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 90 of 244



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------ x
H. CRISTINA CHEN-OSTER, SHANNA                         :
ORLICH, ALLISON GAMBA and MARY                         :
DE LUIS,                                               :
                                                       :
                                Plaintiffs,            :       10 Civ. 6950 (AT) (RWL)
                       v.                              :
                                                       :
GOLDMAN, SACHS & CO. and THE                           :
GOLDMAN SACHS GROUP, INC.,                             :
                                                       :
                                Defendants.            :
------------------------------------------------------ x

                 STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

                  WHEREAS           _________________________         (“Plaintiff”)   and   Defendants

Goldman, Sachs & Co. and The Goldman Sachs Group, Inc. (“Defendants”) entered into an

agreement dated _________________________ (the “Agreement”), in which Plaintiff

knowingly and voluntarily agreed, in exchange for valuable consideration, to release all claims

against Defendants;

                  WHEREAS Plaintiff did not exercise her right to opt out of the above-captioned

class action by the deadline of January 14, 2019;

                  WHEREAS Defendants served a demand on Plaintiff’s counsel on February 5,

2019 requesting that Plaintiff abide by her contractual obligations to Defendants and voluntarily

dismiss her claims with prejudice from this action;

                  WHEREAS, after consideration of Defendants’ demand, Plaintiff has decided to

abide by her release of all claims against Defendants;

                  It is hereby stipulated and agreed, by and between Plaintiff and Defendants, by

their undersigned counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil



                                                         -1-
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 91 of 244



Procedure, that Plaintiff hereby dismisses all claims in the above-captioned action with

prejudice.



Dated: New York, New York
       _______________, 2019

_____________________________                /s/ Robert J. Giuffra, Jr.

                                             Robert J. Giuffra, Jr.
                                             Theodore O. Rogers, Jr.
                                             Sharon L. Nelles
                                             Ann-Elizabeth Ostrager
                                             Hilary M. Williams
                                             Joshua S. Levy
                                             SULLIVAN & CROMWELL LLP
                                             125 Broad Street
                                             New York, New York 10004
                                             Telephone: (212) 558-4000
                                             Facsimile: (212) 558-3588

                                             Amanda Flug Davidoff
                                             SULLIVAN & CROMWELL LLP
                                             1700 New York Avenue, N.W., Suite 700
                                             Washington, DC 20006
                                             Telephone: (202) 956-7500
                                             Facsimile: (202) 293-6330

                                             Barbara B. Brown (admitted pro hac vice)
                                             Carson H. Sullivan (admitted pro hac vice)
                                             PAUL HASTINGS LLP
                                             875 15th Street, NW
                                             Washington, DC 20005
                                             Telephone: (202) 551-1700

                                             Patrick W. Shea
                                             PAUL HASTINGS LLP
                                             200 Park Avenue
                                             New York, NY 10166
                                             Telephone: (212) 318-6405


Attorneys for Plaintiffs                        Attorneys for Defendants




                                          -2-
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 92 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 93 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 94 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 95 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 96 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 97 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 98 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 99 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 100 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 101 of 244




         TELEPHONE: 1-212-558-4000
                                                                   125 Broad Street
          FACSIMILE: 1-212-558-3588
            WWW SULLCROM.COM
                                                             New York, New York 10004-2498
                                                                                ______________________


                                                                 LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                  BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                        BEIJING • HONG KONG • TOKYO

                                                                            MELBOURNE • SYDNEY




                                                                  February 5, 2019
    Via Certified Mail and E-mail
    Steven Hyman, Esq.,
        McLaughlin & Stern, LLP,
            260 Madison Avenue,
                New York, NY 10016.
                      Re:        Demand to            to Withdraw From The Class
                                 Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

    Dear Mr. Hyman:

                   On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
    Sachs Group, Inc. (“Goldman Sachs”), we write concerning your client                  , who
    did not opt out of the class certified under Federal Rule of Civil Procedure 23(b)(3) in the
    above-referenced action by the deadline of January 14, 2019.

                              is a party to the enclosed agreement with Goldman Sachs (the
    “Agreement”), and we understand that you represented                in connection with this
    Agreement.               may not have understood the opt-out process, or she may have
    misplaced or not received the opt-out form.             knowingly and voluntarily waived
    and released all claims, whether known or unknown, against Goldman Sachs in the
    broadest terms in the Agreement, and the scope of the release expressly includes
    discrimination claims under United States federal, state or local law. This broad release,
    in exchange for which               received valuable consideration, bars             from
    asserting any claims in the above-referenced action.

                    Consistent with your obligation under Rule 1.4 of the New York Rules of
    Professional Conduct, please consult with                and confirm that she understands
    and will comply with her obligations under the Agreement by filing with the Court a
    Stipulation and Order for Voluntary Dismissal With Prejudice in the form enclosed by
    March 7, 2019. We have enclosed                   last known contact information for your
    reference. If the Voluntary Dismissal is not filed by that date, we will assume that
               has refused our request. In that event, Goldman Sachs reserves all of its rights,
    including, without limitation, its right to compel            to arbitration to enforce the
    release in the Agreement and its rights under any other applicable agreement or policy.




                                            Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 102 of 244




                                                                            -2-

                                               Very truly yours,
                                               /s/ Robert J. Giuffra, Jr.
    Barbara B. Brown                          Robert J. Giuffra, Jr.
    of Paul Hastings LLP                      of Sullivan & Cromwell LLP




                               Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 103 of 244
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 104 of 244



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------ x
H. CRISTINA CHEN-OSTER, SHANNA                         :
ORLICH, ALLISON GAMBA and MARY                         :
DE LUIS,                                               :
                                                       :
                                Plaintiffs,            :       10 Civ. 6950 (AT) (RWL)
                       v.                              :
                                                       :
GOLDMAN, SACHS & CO. and THE                           :
GOLDMAN SACHS GROUP, INC.,                             :
                                                       :
                                Defendants.            :
------------------------------------------------------ x

                 STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

                  WHEREAS           _________________________         (“Plaintiff”)   and   Defendants

Goldman, Sachs & Co. and The Goldman Sachs Group, Inc. (“Defendants”) entered into an

agreement dated _________________________ (the “Agreement”), in which Plaintiff

knowingly and voluntarily agreed, in exchange for valuable consideration, to release all claims

against Defendants;

                  WHEREAS Plaintiff did not exercise her right to opt out of the above-captioned

class action by the deadline of January 14, 2019;

                  WHEREAS Defendants served a demand on Plaintiff’s counsel on February 5,

2019 requesting that Plaintiff abide by her contractual obligations to Defendants and voluntarily

dismiss her claims with prejudice from this action;

                  WHEREAS, after consideration of Defendants’ demand, Plaintiff has decided to

abide by her release of all claims against Defendants;

                  It is hereby stipulated and agreed, by and between Plaintiff and Defendants, by

their undersigned counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil



                                                         -1-
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 105 of 244



Procedure, that Plaintiff hereby dismisses all claims in the above-captioned action with

prejudice.



Dated: New York, New York
       _______________, 2019

_____________________________                /s/ Robert J. Giuffra, Jr.

                                             Robert J. Giuffra, Jr.
                                             Theodore O. Rogers, Jr.
                                             Sharon L. Nelles
                                             Ann-Elizabeth Ostrager
                                             Hilary M. Williams
                                             Joshua S. Levy
                                             SULLIVAN & CROMWELL LLP
                                             125 Broad Street
                                             New York, New York 10004
                                             Telephone: (212) 558-4000
                                             Facsimile: (212) 558-3588

                                             Amanda Flug Davidoff
                                             SULLIVAN & CROMWELL LLP
                                             1700 New York Avenue, N.W., Suite 700
                                             Washington, DC 20006
                                             Telephone: (202) 956-7500
                                             Facsimile: (202) 293-6330

                                             Barbara B. Brown (admitted pro hac vice)
                                             Carson H. Sullivan (admitted pro hac vice)
                                             PAUL HASTINGS LLP
                                             875 15th Street, NW
                                             Washington, DC 20005
                                             Telephone: (202) 551-1700

                                             Patrick W. Shea
                                             PAUL HASTINGS LLP
                                             200 Park Avenue
                                             New York, NY 10166
                                             Telephone: (212) 318-6405


Attorneys for Plaintiffs                        Attorneys for Defendants




                                          -2-
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 106 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 107 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 108 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 109 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 110 of 244




         TELEPHONE: 1-212-558-4000
                                                                   125 Broad Street
          FACSIMILE: 1-212-558-3588
            WWW SULLCROM.COM
                                                             New York, New York 10004-2498
                                                                                ______________________


                                                                 LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                  BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                        BEIJING • HONG KONG • TOKYO

                                                                            MELBOURNE • SYDNEY




                                                                  February 5, 2019
    Via Certified Mail and E-mail
    Daniel Kaiser, Esq.,
       Kaiser, Saurborn & Mair, P.C.,
            111 Broadway, Suite 105,
                 New York, New York 10006.
                      Re:        Demand to               to Withdraw From The Class
                                 Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

    Dear Mr. Kaiser:

                   On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
    Sachs Group, Inc. (“Goldman Sachs”), we write concerning your client                    ,
    who did not opt out of the class certified under Federal Rule of Civil Procedure 23(b)(3)
    in the above-referenced action by the deadline of January 14, 2019.

                               is a party to the enclosed agreement with Goldman Sachs (the
    “Agreement”), and we understand that you represented                in connection with this
    Agreement.                may not have understood the opt-out process, or she may have
    misplaced or not received the opt-out form.                    knowingly and voluntarily
    waived and released all claims, whether known or unknown, against Goldman Sachs in
    the broadest terms in the Agreement, and the scope of the release expressly includes
    discrimination claims under United States federal, state or local law. This broad release,
    in exchange for which                received valuable consideration, bars            from
    asserting any claims in the above-referenced action.

                    Consistent with your obligation under Rule 1.4 of the New York Rules of
    Professional Conduct, please consult with                   and confirm that she understands
    and will comply with her obligations under the Agreement by filing with the Court a
    Stipulation and Order for Voluntary Dismissal With Prejudice in the form enclosed by
    March 7, 2019. We have enclosed                      last known contact information for your
    reference. If the Voluntary Dismissal is not filed by that date, we will assume that
                 has refused our request. In that event, Goldman Sachs reserves all of its
    rights, including, without limitation, its right to enforce the release in the Agreement and
    its rights under any other applicable agreement or policy.




                                            Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 111 of 244




                                                                            -2-

                                               Very truly yours,
                                               /s/ Robert J. Giuffra, Jr.
    Barbara B. Brown                          Robert J. Giuffra, Jr.
    of Paul Hastings LLP                      of Sullivan & Cromwell LLP




                               Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 112 of 244




                                                                       -3-

    Last known contact information for          :




                                     Confidential
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 113 of 244



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------ x
H. CRISTINA CHEN-OSTER, SHANNA                         :
ORLICH, ALLISON GAMBA and MARY                         :
DE LUIS,                                               :
                                                       :
                                Plaintiffs,            :       10 Civ. 6950 (AT) (RWL)
                       v.                              :
                                                       :
GOLDMAN, SACHS & CO. and THE                           :
GOLDMAN SACHS GROUP, INC.,                             :
                                                       :
                                Defendants.            :
------------------------------------------------------ x

                 STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

                  WHEREAS           _________________________         (“Plaintiff”)   and   Defendants

Goldman, Sachs & Co. and The Goldman Sachs Group, Inc. (“Defendants”) entered into an

agreement dated _________________________ (the “Agreement”), in which Plaintiff

knowingly and voluntarily agreed, in exchange for valuable consideration, to release all claims

against Defendants;

                  WHEREAS Plaintiff did not exercise her right to opt out of the above-captioned

class action by the deadline of January 14, 2019;

                  WHEREAS Defendants served a demand on Plaintiff’s counsel on February 5,

2019 requesting that Plaintiff abide by her contractual obligations to Defendants and voluntarily

dismiss her claims with prejudice from this action;

                  WHEREAS, after consideration of Defendants’ demand, Plaintiff has decided to

abide by her release of all claims against Defendants;

                  It is hereby stipulated and agreed, by and between Plaintiff and Defendants, by

their undersigned counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil



                                                         -1-
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 114 of 244



Procedure, that Plaintiff hereby dismisses all claims in the above-captioned action with

prejudice.



Dated: New York, New York
       _______________, 2019

_____________________________                /s/ Robert J. Giuffra, Jr.

                                             Robert J. Giuffra, Jr.
                                             Theodore O. Rogers, Jr.
                                             Sharon L. Nelles
                                             Ann-Elizabeth Ostrager
                                             Hilary M. Williams
                                             Joshua S. Levy
                                             SULLIVAN & CROMWELL LLP
                                             125 Broad Street
                                             New York, New York 10004
                                             Telephone: (212) 558-4000
                                             Facsimile: (212) 558-3588

                                             Amanda Flug Davidoff
                                             SULLIVAN & CROMWELL LLP
                                             1700 New York Avenue, N.W., Suite 700
                                             Washington, DC 20006
                                             Telephone: (202) 956-7500
                                             Facsimile: (202) 293-6330

                                             Barbara B. Brown (admitted pro hac vice)
                                             Carson H. Sullivan (admitted pro hac vice)
                                             PAUL HASTINGS LLP
                                             875 15th Street, NW
                                             Washington, DC 20005
                                             Telephone: (202) 551-1700

                                             Patrick W. Shea
                                             PAUL HASTINGS LLP
                                             200 Park Avenue
                                             New York, NY 10166
                                             Telephone: (212) 318-6405


Attorneys for Plaintiffs                        Attorneys for Defendants




                                          -2-
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 115 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 116 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 117 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 118 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 119 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 120 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 121 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 122 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 123 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 124 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 125 of 244




         TELEPHONE: 1-212-558-4000
                                                                   125 Broad Street
          FACSIMILE: 1-212-558-3588
            WWW SULLCROM.COM
                                                             New York, New York 10004-2498
                                                                                ______________________


                                                                 LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                  BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                        BEIJING • HONG KONG • TOKYO

                                                                            MELBOURNE • SYDNEY




                                                                  February 5, 2019
    Via Certified Mail and E-mail
    Vicki Lafer Abrahamson, Esq.,
        Abrahamson Voracheck & Mikva,
            120 North LaSalle Street, Suite 1050,
                 Chicago, IL 60602.
                      Re:        Demand to                     to Withdraw From The Class
                                 Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

    Dear Ms. Abrahamson:

                    On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
    Sachs Group, Inc. (“Goldman Sachs”), we write concerning your client
           , who did not opt out of the class certified under Federal Rule of Civil Procedure
    23(b)(3) in the above-referenced action by the deadline of January 14, 2019.

                               is a party to the enclosed agreement with Goldman Sachs (the
    “Agreement”), and we understand that you represented                   in connection with
    this Agreement.                may not have understood the opt-out process, or she may
    have misplaced or not received the opt-out form.                knowingly and voluntarily
    waived and released all claims, whether known or unknown, against Goldman Sachs in
    the broadest terms in the Agreement, and the scope of the release expressly includes
    discrimination claims under United States federal, state or local law. This broad release,
    in exchange for which                  received valuable consideration, bars
    from asserting any claims in the above-referenced action.

                   Consistent with your obligation under Rule 1.4 of the New York Rules of
    Professional Conduct, please consult with                 and confirm that she understands
    and will comply with her obligations under the Agreement by filing with the Court a
    Stipulation and Order for Voluntary Dismissal With Prejudice in the form enclosed by
    March 7, 2019. We have enclosed                    last known contact information for your
    reference. If the Voluntary Dismissal is not filed by that date, we will assume that
                 has refused our request. In that event, Goldman Sachs reserves all of its
    rights, including, without limitation, its right to compel                to arbitration to
    enforce the release in the Agreement and its rights under any other applicable agreement
    or policy.




                                            Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 126 of 244




                                                                            -2-

                                               Very truly yours,
                                               /s/ Robert J. Giuffra, Jr.
    Barbara B. Brown                          Robert J. Giuffra, Jr.
    of Paul Hastings LLP                      of Sullivan & Cromwell LLP




                               Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 127 of 244
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 128 of 244



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------ x
H. CRISTINA CHEN-OSTER, SHANNA                         :
ORLICH, ALLISON GAMBA and MARY                         :
DE LUIS,                                               :
                                                       :
                                Plaintiffs,            :       10 Civ. 6950 (AT) (RWL)
                       v.                              :
                                                       :
GOLDMAN, SACHS & CO. and THE                           :
GOLDMAN SACHS GROUP, INC.,                             :
                                                       :
                                Defendants.            :
------------------------------------------------------ x

                 STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

                  WHEREAS           _________________________         (“Plaintiff”)   and   Defendants

Goldman, Sachs & Co. and The Goldman Sachs Group, Inc. (“Defendants”) entered into an

agreement dated _________________________ (the “Agreement”), in which Plaintiff

knowingly and voluntarily agreed, in exchange for valuable consideration, to release all claims

against Defendants;

                  WHEREAS Plaintiff did not exercise her right to opt out of the above-captioned

class action by the deadline of January 14, 2019;

                  WHEREAS Defendants served a demand on Plaintiff’s counsel on February 5,

2019 requesting that Plaintiff abide by her contractual obligations to Defendants and voluntarily

dismiss her claims with prejudice from this action;

                  WHEREAS, after consideration of Defendants’ demand, Plaintiff has decided to

abide by her release of all claims against Defendants;

                  It is hereby stipulated and agreed, by and between Plaintiff and Defendants, by

their undersigned counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil



                                                         -1-
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 129 of 244



Procedure, that Plaintiff hereby dismisses all claims in the above-captioned action with

prejudice.



Dated: New York, New York
       _______________, 2019

_____________________________                /s/ Robert J. Giuffra, Jr.

                                             Robert J. Giuffra, Jr.
                                             Theodore O. Rogers, Jr.
                                             Sharon L. Nelles
                                             Ann-Elizabeth Ostrager
                                             Hilary M. Williams
                                             Joshua S. Levy
                                             SULLIVAN & CROMWELL LLP
                                             125 Broad Street
                                             New York, New York 10004
                                             Telephone: (212) 558-4000
                                             Facsimile: (212) 558-3588

                                             Amanda Flug Davidoff
                                             SULLIVAN & CROMWELL LLP
                                             1700 New York Avenue, N.W., Suite 700
                                             Washington, DC 20006
                                             Telephone: (202) 956-7500
                                             Facsimile: (202) 293-6330

                                             Barbara B. Brown (admitted pro hac vice)
                                             Carson H. Sullivan (admitted pro hac vice)
                                             PAUL HASTINGS LLP
                                             875 15th Street, NW
                                             Washington, DC 20005
                                             Telephone: (202) 551-1700

                                             Patrick W. Shea
                                             PAUL HASTINGS LLP
                                             200 Park Avenue
                                             New York, NY 10166
                                             Telephone: (212) 318-6405


Attorneys for Plaintiffs                        Attorneys for Defendants




                                          -2-
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 130 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 131 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 132 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 133 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 134 of 244




         TELEPHONE: 1-212-558-4000
                                                                   125 Broad Street
          FACSIMILE: 1-212-558-3588
            WWW SULLCROM.COM
                                                             New York, New York 10004-2498
                                                                                ______________________


                                                                 LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                  BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                        BEIJING • HONG KONG • TOKYO

                                                                            MELBOURNE • SYDNEY




                                                                  February 5, 2019
    Via E-mail
    Adam T. Klein, Esq.,
       Outten & Golden LLP,
           685 Third Avenue, 25th Floor,
                New York, New York 10017.
                      Re:        Demand to                   to Withdraw From The Class
                                 Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

    Dear Adam:

                    On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
    Sachs Group, Inc. (“Goldman Sachs”), we write concerning your client
              , who did not opt out of the class certified under Federal Rule of Civil Procedure
    23(b)(3) in the above-referenced action by the deadline of January 14, 2019.

                                 is a party to an agreement with Goldman Sachs, which we
    previously produced to you and which bears production numbers GS0389462 -
    GS0389466 (the “Agreement”), and we understand that your firm represented
                    in connection with this Agreement.                      may not have
    understood the opt-out process, or she may have misplaced or not received the opt-out
    form.                 knowingly and voluntarily waived and released all claims, whether
    known or unknown, against Goldman Sachs in the broadest terms in the Agreement, and
    the scope of the release expressly includes discrimination claims under United States
    federal, state or local law. This broad release, in exchange for which
    received valuable consideration, bars                from asserting any claims in the
    above-referenced action.

                    Consistent with your obligation under Rule 1.4 of the New York Rules of
    Professional Conduct, please consult with                 and confirm that she understands
    and will comply with her obligations under the Agreement by filing with the Court a
    Stipulation and Order for Voluntary Dismissal With Prejudice in the form enclosed by
    March 7, 2019. We have enclosed                        last known contact information for
    your reference. If the Voluntary Dismissal is not filed by that date, we will assume that
                   has refused our request. In that event, Goldman Sachs reserves all of its
    rights, including, without limitation, its right to compel                to arbitration to
    enforce the release in the Agreement and its rights under any other applicable agreement
    or policy.


                                            Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 135 of 244




                                                                            -2-



                                               Very truly yours,
                                               /s/ Robert J. Giuffra, Jr.
    Barbara B. Brown                          Robert J. Giuffra, Jr.
    of Paul Hastings LLP                      of Sullivan & Cromwell LLP




                               Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 136 of 244




                                                                       -3-

    Last known contact information for              :




                                     Confidential
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 137 of 244



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------ x
H. CRISTINA CHEN-OSTER, SHANNA                         :
ORLICH, ALLISON GAMBA and MARY                         :
DE LUIS,                                               :
                                                       :
                                Plaintiffs,            :       10 Civ. 6950 (AT) (RWL)
                       v.                              :
                                                       :
GOLDMAN, SACHS & CO. and THE                           :
GOLDMAN SACHS GROUP, INC.,                             :
                                                       :
                                Defendants.            :
------------------------------------------------------ x

                 STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

                  WHEREAS           _________________________         (“Plaintiff”)   and   Defendants

Goldman, Sachs & Co. and The Goldman Sachs Group, Inc. (“Defendants”) entered into an

agreement dated _________________________ (the “Agreement”), in which Plaintiff

knowingly and voluntarily agreed, in exchange for valuable consideration, to release all claims

against Defendants;

                  WHEREAS Plaintiff did not exercise her right to opt out of the above-captioned

class action by the deadline of January 14, 2019;

                  WHEREAS Defendants served a demand on Plaintiff’s counsel on February 5,

2019 requesting that Plaintiff abide by her contractual obligations to Defendants and voluntarily

dismiss her claims with prejudice from this action;

                  WHEREAS, after consideration of Defendants’ demand, Plaintiff has decided to

abide by her release of all claims against Defendants;

                  It is hereby stipulated and agreed, by and between Plaintiff and Defendants, by

their undersigned counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil



                                                         -1-
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 138 of 244



Procedure, that Plaintiff hereby dismisses all claims in the above-captioned action with

prejudice.



Dated: New York, New York
       _______________, 2019

/s/ Adam T. Klein                            /s/ Robert J. Giuffra, Jr.

Adam T. Klein                                Robert J. Giuffra, Jr.
Cara E. Greene                               Theodore O. Rogers, Jr.
Melissa L. Stewart                           Sharon L. Nelles
OUTTEN & GOLDEN LLP                          Ann-Elizabeth Ostrager
685 Third Avenue, 25th Floor                 Hilary M. Williams
New York, New York 10017                     Joshua S. Levy
Telephone: (212) 245-1000                    SULLIVAN & CROMWELL LLP
Facsimile: (646) 509-2060                    125 Broad Street
                                             New York, New York 10004
Kelly M. Dermody (admitted pro hac vice)     Telephone: (212) 558-4000
Anne B. Shaver (admitted pro hac vice)       Facsimile: (212) 558-3588
Tiseme G. Zegeye
LIEFF CABRASER HEIMANN &                     Amanda Flug Davidoff
       BERNSTEIN, LLP                        SULLIVAN & CROMWELL LLP
275 Battery Street, 29th Floor               1700 New York Avenue, N.W., Suite 700
San Francisco, California 94111-3339         Washington, DC 20006
Telephone: (415) 956-1000                    Telephone: (202) 956-7500
Facsimile: (415) 956-1008                    Facsimile: (202) 293-6330

Rachel Geman                                 Barbara B. Brown (admitted pro hac vice)
250 Hudson Street, 8th Floor                 Carson H. Sullivan (admitted pro hac vice)
New York, New York 10013-1413                PAUL HASTINGS LLP
Telephone: (212) 355-9500                    875 15th Street, NW
Facsimile: (212) 355-9592                    Washington, DC 20005
                                             Telephone: (202) 551-1700

                                             Patrick W. Shea
                                             PAUL HASTINGS LLP
                                             200 Park Avenue
                                             New York, NY 10166
                                             Telephone: (212) 318-6405


Attorneys for Plaintiffs                         Attorneys for Defendants




                                           -2-
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 139 of 244




                       Exhibit 1295
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 140 of 244




          TELEPHONE: 1-212-558-4000
                                                                    125 Broad Street
           FACSIMILE: 1-212-558-3588
             WWW SULLCROM.COM
                                                              New York, New York 10004-2498
                                                                                 ______________________


                                                                  LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                    BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                         BEIJING • HONG KONG • TOKYO

                                                                             MELBOURNE • SYDNEY




                                                                    February 19, 2019
    Via E-mail
    Kelly M. Dermody, Esq.,
        Lieff Cabraser Heimann & Bernstein, LLP,
            275 Battery Street, 29th Floor,
                 San Francisco, California 94111-3339.

    Adam T. Klein, Esq.,
       Outten & Golden LLP,
           685 Third Avenue, 25th Floor,
                New York, New York 10017.
                       Re:        Correspondence With Individual Counsel
                                  Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

    Dear Kelly and Adam:

                    Please find enclosed courtesy copies of correspondence sent to counsel
    who represented certain class members in connection with agreements that are the subject
    of arbitration demands sent to you on February 5, 2019.

                                                               Very truly yours,
                                                               /s/ Robert J. Giuffra, Jr.
    Barbara B. Brown                                          Robert J. Giuffra, Jr.
    of Paul Hastings LLP                                      of Sullivan & Cromwell LLP

    cc:      GoldmanSachs-Attysonly@outtengolden.com (via e-mail)
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 141 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 142 of 244




         TELEPHONE: 1-212-558-4000
                                                                   125 Broad Street
          FACSIMILE: 1-212-558-3588
            WWW SULLCROM.COM
                                                             New York, New York 10004-2498
                                                                                ______________________


                                                                 LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                  BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                        BEIJING • HONG KONG • TOKYO

                                                                            MELBOURNE • SYDNEY




                                                                  February 5, 2019
    Via E-mail
    Kelly M. Dermody, Esq.,
        Lieff Cabraser Heimann & Bernstein, LLP,
            275 Battery Street, 29th Floor,
                San Francisco, California 94111-3339.

    Adam T. Klein, Esq.,
       Outten & Golden LLP,
           685 Third Avenue, 25th Floor,
                New York, New York 10017.
                      Re:        Demand to                  to Withdraw From The Class
                                 Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

    Dear Kelly and Adam:

                   On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
    Sachs Group, Inc. (“Goldman Sachs”), we write concerning                      , who did
    not opt out of the class certified under Federal Rule of Civil Procedure 23(b)(3) in the
    above-referenced action by the deadline of January 14, 2019.

                                 is a party to an agreement with Goldman Sachs, which we
    previously produced to you and which bears production numbers GS0391249 -
    GS0391254 (the “Agreement”).                      may not have understood the opt-out
    process, or she may have misplaced or not received the opt-out form. In the Agreement,
                  knowingly and voluntarily waived and released all claims, whether known
    or unknown, against Goldman Sachs in the broadest terms, and the scope of the release
    expressly includes discrimination claims under United States federal, state or local law.
    This broad release, in exchange for which               received valuable consideration,
    bars              from asserting any claims in the above-referenced action.

                    Consistent with your obligation under Rule 1.4 of the New York Rules of
    Professional Conduct, please consult with                and confirm that she understands
    and will comply with her obligations under the Agreement by filing with the Court a
    Stipulation and Order for Voluntary Dismissal With Prejudice in the form enclosed by
    March 7, 2019. We have enclosed                       last known contact information for
    your reference. If the Voluntary Dismissal is not filed by that date, we will assume that
                   has refused our request. In that event, Goldman Sachs reserves all of its
    rights, including, without limitation, its right to compel               to arbitration to

                                            Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 143 of 244




                                                                                         -2-

    enforce the release in the Agreement and its rights under any other applicable agreement
    or policy.

                                                          Very truly yours,
                                                          /s/ Robert J. Giuffra, Jr.
    Barbara B. Brown                                    Robert J. Giuffra, Jr.
    of Paul Hastings LLP                                of Sullivan & Cromwell LLP

    cc:    GoldmanSachs-Attysonly@outtengolden.com (via e-mail)




                                      Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 144 of 244




                                                                       -3-

    Last known contact information for              :




                                     Confidential
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 145 of 244



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------ x
H. CRISTINA CHEN-OSTER, SHANNA                         :
ORLICH, ALLISON GAMBA and MARY                         :
DE LUIS,                                               :
                                                       :
                                Plaintiffs,            :       10 Civ. 6950 (AT) (RWL)
                       v.                              :
                                                       :
GOLDMAN, SACHS & CO. and THE                           :
GOLDMAN SACHS GROUP, INC.,                             :
                                                       :
                                Defendants.            :
------------------------------------------------------ x

                 STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

                  WHEREAS           _________________________         (“Plaintiff”)   and   Defendants

Goldman, Sachs & Co. and The Goldman Sachs Group, Inc. (“Defendants”) entered into an

agreement dated _________________________ (the “Agreement”), in which Plaintiff

knowingly and voluntarily agreed, in exchange for valuable consideration, to release all claims

against Defendants;

                  WHEREAS Plaintiff did not exercise her right to opt out of the above-captioned

class action by the deadline of January 14, 2019;

                  WHEREAS Defendants served a demand on Plaintiff’s counsel on February 5,

2019 requesting that Plaintiff abide by her contractual obligations to Defendants and voluntarily

dismiss her claims with prejudice from this action;

                  WHEREAS, after consideration of Defendants’ demand, Plaintiff has decided to

abide by her release of all claims against Defendants;

                  It is hereby stipulated and agreed, by and between Plaintiff and Defendants, by

their undersigned counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil



                                                         -1-
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 146 of 244



Procedure, that Plaintiff hereby dismisses all claims in the above-captioned action with

prejudice.



Dated: New York, New York
       _______________, 2019

/s/ Adam T. Klein                            /s/ Robert J. Giuffra, Jr.

Adam T. Klein                                Robert J. Giuffra, Jr.
Cara E. Greene                               Theodore O. Rogers, Jr.
Melissa L. Stewart                           Sharon L. Nelles
OUTTEN & GOLDEN LLP                          Ann-Elizabeth Ostrager
685 Third Avenue, 25th Floor                 Hilary M. Williams
New York, New York 10017                     Joshua S. Levy
Telephone: (212) 245-1000                    SULLIVAN & CROMWELL LLP
Facsimile: (646) 509-2060                    125 Broad Street
                                             New York, New York 10004
Kelly M. Dermody (admitted pro hac vice)     Telephone: (212) 558-4000
Anne B. Shaver (admitted pro hac vice)       Facsimile: (212) 558-3588
Tiseme G. Zegeye
LIEFF CABRASER HEIMANN &                     Amanda Flug Davidoff
       BERNSTEIN, LLP                        SULLIVAN & CROMWELL LLP
275 Battery Street, 29th Floor               1700 New York Avenue, N.W., Suite 700
San Francisco, California 94111-3339         Washington, DC 20006
Telephone: (415) 956-1000                    Telephone: (202) 956-7500
Facsimile: (415) 956-1008                    Facsimile: (202) 293-6330

Rachel Geman                                 Barbara B. Brown (admitted pro hac vice)
250 Hudson Street, 8th Floor                 Carson H. Sullivan (admitted pro hac vice)
New York, New York 10013-1413                PAUL HASTINGS LLP
Telephone: (212) 355-9500                    875 15th Street, NW
Facsimile: (212) 355-9592                    Washington, DC 20005
                                             Telephone: (202) 551-1700

                                             Patrick W. Shea
                                             PAUL HASTINGS LLP
                                             200 Park Avenue
                                             New York, NY 10166
                                             Telephone: (212) 318-6405


Attorneys for Plaintiffs                         Attorneys for Defendants




                                           -2-
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 147 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 148 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 149 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 150 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 151 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 152 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 153 of 244




          TELEPHONE: 1-212-558-4000
                                                                   125 Broad Street
           FACSIMILE: 1-212-558-3588
             WWW.SULLCROM.COM                                New York, New York 10004-2498
                                                                                 ______________________


                                                                  LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                   BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                         BEIJING • HONG KONG • TOKYO

                                                                             MELBOURNE • SYDNEY




                                                                  February 19, 2019

    Via Certified Mail and E-mail

    Daniel J. Kaiser, Esq.,
        Kaiser, Saurborn & Mair, P.C.,
             30 Broad Street, 37th Floor,
                 New York, New York 10004.

                     Re:        Demand to                  to Withdraw From The Class
                                Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

    Dear Mr. Kaiser:

                    On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
    Sachs Group, Inc. (“Goldman Sachs”), we write concerning your client
            . It recently came to our attention that your firm represented                  in
    connection with an agreement in which she agreed to release all claims against Goldman
    Sachs, including the claims asserted in the above-referenced action (the “Agreement”).
    We have accordingly enclosed copies of the Agreement and correspondence sent to class
    counsel on February 5, 2019 demanding that, pursuant to the Agreement,
    withdraw from the class by March 7, 2019. We ask that you please confer with
                 at your earliest convenience and advise whether she will abide by the terms
    of the Agreement and file with the Court the enclosed voluntary dismissal of her claims.
    As noted in the enclosed correspondence, in the event                    refuses Goldman
    Sachs’s demand, Goldman Sachs reserves all of its rights, including without limitation its
    right to compel                to arbitration to enforce the terms of the release. We are
    willing to consider a reasonable request for additional time to confer with your client if
    needed.

                                                             Very truly yours,
                                                             /s/ Robert J. Giuffra, Jr.
    Barbara B. Brown                                        Robert J. Giuffra, Jr.
    of Paul Hastings LLP                                    of Sullivan & Cromwell LLP


    (Enclosures)

                                           Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 154 of 244




         TELEPHONE: 1-212-558-4000
                                                                   125 Broad Street
          FACSIMILE: 1-212-558-3588
            WWW SULLCROM.COM
                                                             New York, New York 10004-2498
                                                                                ______________________


                                                                 LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                  BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                        BEIJING • HONG KONG • TOKYO

                                                                            MELBOURNE • SYDNEY




                                                                  February 5, 2019
    Via E-mail
    Kelly M. Dermody, Esq.,
        Lieff Cabraser Heimann & Bernstein, LLP,
            275 Battery Street, 29th Floor,
                San Francisco, California 94111-3339.

    Adam T. Klein, Esq.,
       Outten & Golden LLP,
           685 Third Avenue, 25th Floor,
                New York, New York 10017.
                      Re:        Demand to                  to Withdraw From The Class
                                 Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

    Dear Kelly and Adam:

                   On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
    Sachs Group, Inc. (“Goldman Sachs”), we write concerning                      , who did
    not opt out of the class certified under Federal Rule of Civil Procedure 23(b)(3) in the
    above-referenced action by the deadline of January 14, 2019.

                               is a party to an agreement with Goldman Sachs, which we
    previously produced to you and which bears production numbers GS0388774 -
    GS0388777 (the “Agreement”).                     may not have understood the opt-out
    process, or she may have misplaced or not received the opt-out form. In the Agreement,
                 knowingly and voluntarily waived and released all claims, whether known or
    unknown, against Goldman Sachs in the broadest terms, and the scope of the release
    expressly includes discrimination claims under United States federal, state or local law.
    This broad release, in exchange for which                received valuable consideration,
    bars             from asserting any claims in the above-referenced action.

                   Consistent with your obligation under Rule 1.4 of the New York Rules of
    Professional Conduct, please consult with                and confirm that she understands
    and will comply with her obligations under the Agreement by filing with the Court a
    Stipulation and Order for Voluntary Dismissal With Prejudice in the form enclosed by
    March 7, 2019. We have enclosed                   last known contact information for your
    reference. If the Voluntary Dismissal is not filed by that date, we will assume that
                 has refused our request. In that event, Goldman Sachs reserves all of its
    rights, including, without limitation, its right to compel               to arbitration to

                                            Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 155 of 244




                                                                                         -2-

    enforce the release in the Agreement and its rights under any other applicable agreement
    or policy.

                                                          Very truly yours,
                                                          /s/ Robert J. Giuffra, Jr.
    Barbara B. Brown                                    Robert J. Giuffra, Jr.
    of Paul Hastings LLP                                of Sullivan & Cromwell LLP

    cc:    GoldmanSachs-Attysonly@outtengolden.com (via e-mail)




                                      Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 156 of 244
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 157 of 244



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------ x
H. CRISTINA CHEN-OSTER, SHANNA                         :
ORLICH, ALLISON GAMBA and MARY                         :
DE LUIS,                                               :
                                                       :
                                Plaintiffs,            :       10 Civ. 6950 (AT) (RWL)
                       v.                              :
                                                       :
GOLDMAN, SACHS & CO. and THE                           :
GOLDMAN SACHS GROUP, INC.,                             :
                                                       :
                                Defendants.            :
------------------------------------------------------ x

                 STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

                  WHEREAS           _________________________         (“Plaintiff”)   and   Defendants

Goldman, Sachs & Co. and The Goldman Sachs Group, Inc. (“Defendants”) entered into an

agreement dated _________________________ (the “Agreement”), in which Plaintiff

knowingly and voluntarily agreed, in exchange for valuable consideration, to release all claims

against Defendants;

                  WHEREAS Plaintiff did not exercise her right to opt out of the above-captioned

class action by the deadline of January 14, 2019;

                  WHEREAS Defendants served a demand on Plaintiff’s counsel on February 5,

2019 requesting that Plaintiff abide by her contractual obligations to Defendants and voluntarily

dismiss her claims with prejudice from this action;

                  WHEREAS, after consideration of Defendants’ demand, Plaintiff has decided to

abide by her release of all claims against Defendants;

                  It is hereby stipulated and agreed, by and between Plaintiff and Defendants, by

their undersigned counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil



                                                         -1-
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 158 of 244



Procedure, that Plaintiff hereby dismisses all claims in the above-captioned action with

prejudice.



Dated: New York, New York
       _______________, 2019

/s/ Adam T. Klein                            /s/ Robert J. Giuffra, Jr.

Adam T. Klein                                Robert J. Giuffra, Jr.
Cara E. Greene                               Theodore O. Rogers, Jr.
Melissa L. Stewart                           Sharon L. Nelles
OUTTEN & GOLDEN LLP                          Ann-Elizabeth Ostrager
685 Third Avenue, 25th Floor                 Hilary M. Williams
New York, New York 10017                     Joshua S. Levy
Telephone: (212) 245-1000                    SULLIVAN & CROMWELL LLP
Facsimile: (646) 509-2060                    125 Broad Street
                                             New York, New York 10004
Kelly M. Dermody (admitted pro hac vice)     Telephone: (212) 558-4000
Anne B. Shaver (admitted pro hac vice)       Facsimile: (212) 558-3588
Tiseme G. Zegeye
LIEFF CABRASER HEIMANN &                     Amanda Flug Davidoff
       BERNSTEIN, LLP                        SULLIVAN & CROMWELL LLP
275 Battery Street, 29th Floor               1700 New York Avenue, N.W., Suite 700
San Francisco, California 94111-3339         Washington, DC 20006
Telephone: (415) 956-1000                    Telephone: (202) 956-7500
Facsimile: (415) 956-1008                    Facsimile: (202) 293-6330

Rachel Geman                                 Barbara B. Brown (admitted pro hac vice)
250 Hudson Street, 8th Floor                 Carson H. Sullivan (admitted pro hac vice)
New York, New York 10013-1413                PAUL HASTINGS LLP
Telephone: (212) 355-9500                    875 15th Street, NW
Facsimile: (212) 355-9592                    Washington, DC 20005
                                             Telephone: (202) 551-1700

                                             Patrick W. Shea
                                             PAUL HASTINGS LLP
                                             200 Park Avenue
                                             New York, NY 10166
                                             Telephone: (212) 318-6405


Attorneys for Plaintiffs                         Attorneys for Defendants




                                           -2-
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 159 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 160 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 161 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 162 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 163 of 244




          TELEPHONE: 1-212-558-4000
                                                                   125 Broad Street
           FACSIMILE: 1-212-558-3588
             WWW.SULLCROM.COM                                New York, New York 10004-2498
                                                                                 ______________________


                                                                  LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                   BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                         BEIJING • HONG KONG • TOKYO

                                                                             MELBOURNE • SYDNEY




                                                                  February 19, 2019

    Via Certified Mail and E-mail

    Barbara Bishop, Esq.,
        47 Meadow Road,
            Scarsdale, New York 10583.

                     Re:        Demand to                            to
                                Withdraw From The Class
                                Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

    Dear Ms. Bishop:

                    On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
    Sachs Group, Inc. (“Goldman Sachs”), we write concerning your client
                  It recently came to our attention that your firm represented
    in connection with an agreement in which she agreed to release all claims against
    Goldman Sachs, including the claims asserted in the above-referenced action (the
    “Agreement”).       We have accordingly enclosed copies of the Agreement and
    correspondence sent to class counsel on February 5, 2019 demanding that, pursuant to the
    Agreement,                   withdraw from the class by March 7, 2019. We ask that you
    please confer with                   at your earliest convenience and advise whether she
    will abide by the terms of the Agreement and file with the Court the enclosed voluntary
    dismissal of her claims. As noted in the enclosed correspondence, in the event
                      refuses Goldman Sachs’s demand, Goldman Sachs reserves all of its
    rights, including without limitation its right to compel                   to arbitration to
    enforce the terms of the release. We are willing to consider a reasonable request for
    additional time to confer with your client if needed.

                                                             Very truly yours,
                                                             /s/ Robert J. Giuffra, Jr.
    Barbara B. Brown                                        Robert J. Giuffra, Jr.
    of Paul Hastings LLP                                    of Sullivan & Cromwell LLP


    (Enclosures)

                                           Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 164 of 244




         TELEPHONE: 1-212-558-4000
                                                                   125 Broad Street
          FACSIMILE: 1-212-558-3588
            WWW SULLCROM.COM
                                                             New York, New York 10004-2498
                                                                                ______________________


                                                                 LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                  BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                        BEIJING • HONG KONG • TOKYO

                                                                            MELBOURNE • SYDNEY




                                                                  February 5, 2019
    Via E-mail
    Kelly M. Dermody, Esq.,
        Lieff Cabraser Heimann & Bernstein, LLP,
            275 Battery Street, 29th Floor,
                San Francisco, California 94111-3339.

    Adam T. Klein, Esq.,
       Outten & Golden LLP,
           685 Third Avenue, 25th Floor,
                New York, New York 10017.
                      Re:        Demand to                            to Withdraw From The
                                 Class
                                 Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

    Dear Kelly and Adam:

                   On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
    Sachs Group, Inc. (“Goldman Sachs”), we write concerning                                ,
    who did not opt out of the class certified under Federal Rule of Civil Procedure 23(b)(3)
    in the above-referenced action by the deadline of January 14, 2019.

                                  is a party to an agreement with Goldman Sachs, which we
    previously produced to you and which bears production numbers GS0388904 -
    GS0388915 (the “Agreement”).                       may not have understood the opt-out
    process, or she may have misplaced or not received the opt-out form. In the Agreement,
                     knowingly and voluntarily waived and released all claims, whether
    known or unknown, against Goldman Sachs in the broadest terms, and the scope of the
    release expressly includes discrimination claims under United States federal, state or
    local law. This broad release, in exchange for which                  received valuable
    consideration, bars                 from asserting any claims in the above-referenced
    action.

                  Consistent with your obligation under Rule 1.4 of the New York Rules of
    Professional Conduct, please consult with                      and confirm that she
    understands and will comply with her obligations under the Agreement by filing with the
    Court a Stipulation and Order for Voluntary Dismissal With Prejudice in the form
    enclosed by March 7, 2019. We have enclosed                          last known contact
    information for your reference. If the Voluntary Dismissal is not filed by that date, we

                                            Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 165 of 244




                                                                                          -2-

    will assume that                    has refused our request. In that event, Goldman Sachs
    reserves all of its rights, including, without limitation, its right to compel
    to arbitration to enforce the release in the Agreement and its rights under any other
    applicable agreement or policy.

                                                          Very truly yours,
                                                          /s/ Robert J. Giuffra, Jr.
    Barbara B. Brown                                     Robert J. Giuffra, Jr.
    of Paul Hastings LLP                                 of Sullivan & Cromwell LLP

    cc:    GoldmanSachs-Attysonly@outtengolden.com (via e-mail)




                                      Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 166 of 244
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 167 of 244



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------ x
H. CRISTINA CHEN-OSTER, SHANNA                         :
ORLICH, ALLISON GAMBA and MARY                         :
DE LUIS,                                               :
                                                       :
                                Plaintiffs,            :       10 Civ. 6950 (AT) (RWL)
                       v.                              :
                                                       :
GOLDMAN, SACHS & CO. and THE                           :
GOLDMAN SACHS GROUP, INC.,                             :
                                                       :
                                Defendants.            :
------------------------------------------------------ x

                 STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

                  WHEREAS           _________________________         (“Plaintiff”)   and   Defendants

Goldman, Sachs & Co. and The Goldman Sachs Group, Inc. (“Defendants”) entered into an

agreement dated _________________________ (the “Agreement”), in which Plaintiff

knowingly and voluntarily agreed, in exchange for valuable consideration, to release all claims

against Defendants;

                  WHEREAS Plaintiff did not exercise her right to opt out of the above-captioned

class action by the deadline of January 14, 2019;

                  WHEREAS Defendants served a demand on Plaintiff’s counsel on February 5,

2019 requesting that Plaintiff abide by her contractual obligations to Defendants and voluntarily

dismiss her claims with prejudice from this action;

                  WHEREAS, after consideration of Defendants’ demand, Plaintiff has decided to

abide by her release of all claims against Defendants;

                  It is hereby stipulated and agreed, by and between Plaintiff and Defendants, by

their undersigned counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil



                                                         -1-
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 168 of 244



Procedure, that Plaintiff hereby dismisses all claims in the above-captioned action with

prejudice.



Dated: New York, New York
       _______________, 2019

/s/ Adam T. Klein                            /s/ Robert J. Giuffra, Jr.

Adam T. Klein                                Robert J. Giuffra, Jr.
Cara E. Greene                               Theodore O. Rogers, Jr.
Melissa L. Stewart                           Sharon L. Nelles
OUTTEN & GOLDEN LLP                          Ann-Elizabeth Ostrager
685 Third Avenue, 25th Floor                 Hilary M. Williams
New York, New York 10017                     Joshua S. Levy
Telephone: (212) 245-1000                    SULLIVAN & CROMWELL LLP
Facsimile: (646) 509-2060                    125 Broad Street
                                             New York, New York 10004
Kelly M. Dermody (admitted pro hac vice)     Telephone: (212) 558-4000
Anne B. Shaver (admitted pro hac vice)       Facsimile: (212) 558-3588
Tiseme G. Zegeye
LIEFF CABRASER HEIMANN &                     Amanda Flug Davidoff
       BERNSTEIN, LLP                        SULLIVAN & CROMWELL LLP
275 Battery Street, 29th Floor               1700 New York Avenue, N.W., Suite 700
San Francisco, California 94111-3339         Washington, DC 20006
Telephone: (415) 956-1000                    Telephone: (202) 956-7500
Facsimile: (415) 956-1008                    Facsimile: (202) 293-6330

Rachel Geman                                 Barbara B. Brown (admitted pro hac vice)
250 Hudson Street, 8th Floor                 Carson H. Sullivan (admitted pro hac vice)
New York, New York 10013-1413                PAUL HASTINGS LLP
Telephone: (212) 355-9500                    875 15th Street, NW
Facsimile: (212) 355-9592                    Washington, DC 20005
                                             Telephone: (202) 551-1700

                                             Patrick W. Shea
                                             PAUL HASTINGS LLP
                                             200 Park Avenue
                                             New York, NY 10166
                                             Telephone: (212) 318-6405


Attorneys for Plaintiffs                         Attorneys for Defendants




                                           -2-
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 169 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 170 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 171 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 172 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 173 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 174 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 175 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 176 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 177 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 178 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 179 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 180 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 181 of 244




          TELEPHONE: 1-212-558-4000
                                                                   125 Broad Street
           FACSIMILE: 1-212-558-3588
             WWW.SULLCROM.COM                                New York, New York 10004-2498
                                                                                 ______________________


                                                                  LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                   BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                         BEIJING • HONG KONG • TOKYO

                                                                             MELBOURNE • SYDNEY




                                                                  February 19, 2019

    Via Certified Mail and E-mail

    Herbert Eisenberg, Esq.,
        Eisenberg & Schnell LLP,
            233 Broadway, Suite 2704,
                 New York, New York 10279.

                     Re:        Demand to                     to Withdraw From The Class
                                Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

    Dear Mr. Eisenberg:

                    On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
    Sachs Group, Inc. (“Goldman Sachs”), we write concerning your client
          . It recently came to our attention that your firm represented                     in
    connection with an agreement in which she agreed to release all claims against Goldman
    Sachs, including the claims asserted in the above-referenced action (the “Agreement”).
    We have accordingly enclosed copies of the Agreement and correspondence sent to class
    counsel on February 5, 2019 demanding that, pursuant to the Agreement,
    withdraw from the class by March 7, 2019. We ask that you please confer with
                at your earliest convenience and advise whether she will abide by the terms of
    the Agreement and file with the Court the enclosed voluntary dismissal of her claims. As
    noted in the enclosed correspondence, in the event                refuses Goldman Sachs’s
    demand, Goldman Sachs reserves all of its rights, including without limitation its right to
    compel               to arbitration to enforce the terms of the release. We are willing to
    consider a reasonable request for additional time to confer with your client if needed.

                                                             Very truly yours,
                                                             /s/ Robert J. Giuffra, Jr.
    Barbara B. Brown                                        Robert J. Giuffra, Jr.
    of Paul Hastings LLP                                    of Sullivan & Cromwell LLP


    (Enclosures)


                                           Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 182 of 244




         TELEPHONE: 1-212-558-4000
                                                                   125 Broad Street
          FACSIMILE: 1-212-558-3588
            WWW SULLCROM.COM
                                                             New York, New York 10004-2498
                                                                                ______________________


                                                                 LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                  BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                        BEIJING • HONG KONG • TOKYO

                                                                            MELBOURNE • SYDNEY




                                                                  February 5, 2019
    Via E-mail
    Kelly M. Dermody, Esq.,
        Lieff Cabraser Heimann & Bernstein, LLP,
            275 Battery Street, 29th Floor,
                San Francisco, California 94111-3339.

    Adam T. Klein, Esq.,
       Outten & Golden LLP,
           685 Third Avenue, 25th Floor,
                New York, New York 10017.
                      Re:        Demand to                     to Withdraw From The Class
                                 Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

    Dear Kelly and Adam:

                   On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
    Sachs Group, Inc. (“Goldman Sachs”), we write concerning                              , who
    did not opt out of the class certified under Federal Rule of Civil Procedure 23(b)(3) in the
    above-referenced action by the deadline of January 14, 2019.

                              is a party to an agreement with Goldman Sachs, which we
    previously produced to you and which bears production numbers GS0389286 -
    GS0389289 (the “Agreement”).                     may not have understood the opt-out
    process, or she may have misplaced or not received the opt-out form. In the Agreement,
                knowingly and voluntarily waived and released all claims, whether known or
    unknown, against Goldman Sachs in the broadest terms, and the scope of the release
    expressly includes discrimination claims under United States federal, state or local law.
    This broad release, in exchange for which               received valuable consideration,
    bars            from asserting any claims in the above-referenced action.

                   Consistent with your obligation under Rule 1.4 of the New York Rules of
    Professional Conduct, please consult with                and confirm that she understands
    and will comply with her obligations under the Agreement by filing with the Court a
    Stipulation and Order for Voluntary Dismissal With Prejudice in the form enclosed by
    March 7, 2019. We have enclosed                   last known contact information for your
    reference. If the Voluntary Dismissal is not filed by that date, we will assume that
                 has refused our request. In that event, Goldman Sachs reserves all of its
    rights, including, without limitation, its right to compel               to arbitration to

                                            Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 183 of 244




                                                                                         -2-

    enforce the release in the Agreement and its rights under any other applicable agreement
    or policy.

                                                          Very truly yours,
                                                          /s/ Robert J. Giuffra, Jr.
    Barbara B. Brown                                    Robert J. Giuffra, Jr.
    of Paul Hastings LLP                                of Sullivan & Cromwell LLP

    cc:    GoldmanSachs-Attysonly@outtengolden.com (via e-mail)




                                      Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 184 of 244
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 185 of 244



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------ x
H. CRISTINA CHEN-OSTER, SHANNA                         :
ORLICH, ALLISON GAMBA and MARY                         :
DE LUIS,                                               :
                                                       :
                                Plaintiffs,            :       10 Civ. 6950 (AT) (RWL)
                       v.                              :
                                                       :
GOLDMAN, SACHS & CO. and THE                           :
GOLDMAN SACHS GROUP, INC.,                             :
                                                       :
                                Defendants.            :
------------------------------------------------------ x

                 STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

                  WHEREAS           _________________________         (“Plaintiff”)   and   Defendants

Goldman, Sachs & Co. and The Goldman Sachs Group, Inc. (“Defendants”) entered into an

agreement dated _________________________ (the “Agreement”), in which Plaintiff

knowingly and voluntarily agreed, in exchange for valuable consideration, to release all claims

against Defendants;

                  WHEREAS Plaintiff did not exercise her right to opt out of the above-captioned

class action by the deadline of January 14, 2019;

                  WHEREAS Defendants served a demand on Plaintiff’s counsel on February 5,

2019 requesting that Plaintiff abide by her contractual obligations to Defendants and voluntarily

dismiss her claims with prejudice from this action;

                  WHEREAS, after consideration of Defendants’ demand, Plaintiff has decided to

abide by her release of all claims against Defendants;

                  It is hereby stipulated and agreed, by and between Plaintiff and Defendants, by

their undersigned counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil



                                                         -1-
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 186 of 244



Procedure, that Plaintiff hereby dismisses all claims in the above-captioned action with

prejudice.



Dated: New York, New York
       _______________, 2019

/s/ Adam T. Klein                            /s/ Robert J. Giuffra, Jr.

Adam T. Klein                                Robert J. Giuffra, Jr.
Cara E. Greene                               Theodore O. Rogers, Jr.
Melissa L. Stewart                           Sharon L. Nelles
OUTTEN & GOLDEN LLP                          Ann-Elizabeth Ostrager
685 Third Avenue, 25th Floor                 Hilary M. Williams
New York, New York 10017                     Joshua S. Levy
Telephone: (212) 245-1000                    SULLIVAN & CROMWELL LLP
Facsimile: (646) 509-2060                    125 Broad Street
                                             New York, New York 10004
Kelly M. Dermody (admitted pro hac vice)     Telephone: (212) 558-4000
Anne B. Shaver (admitted pro hac vice)       Facsimile: (212) 558-3588
Tiseme G. Zegeye
LIEFF CABRASER HEIMANN &                     Amanda Flug Davidoff
       BERNSTEIN, LLP                        SULLIVAN & CROMWELL LLP
275 Battery Street, 29th Floor               1700 New York Avenue, N.W., Suite 700
San Francisco, California 94111-3339         Washington, DC 20006
Telephone: (415) 956-1000                    Telephone: (202) 956-7500
Facsimile: (415) 956-1008                    Facsimile: (202) 293-6330

Rachel Geman                                 Barbara B. Brown (admitted pro hac vice)
250 Hudson Street, 8th Floor                 Carson H. Sullivan (admitted pro hac vice)
New York, New York 10013-1413                PAUL HASTINGS LLP
Telephone: (212) 355-9500                    875 15th Street, NW
Facsimile: (212) 355-9592                    Washington, DC 20005
                                             Telephone: (202) 551-1700

                                             Patrick W. Shea
                                             PAUL HASTINGS LLP
                                             200 Park Avenue
                                             New York, NY 10166
                                             Telephone: (212) 318-6405


Attorneys for Plaintiffs                         Attorneys for Defendants




                                           -2-
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 187 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 188 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 189 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 190 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 191 of 244




          TELEPHONE: 1-212-558-4000
                                                                    125 Broad Street
           FACSIMILE: 1-212-558-3588
             WWW.SULLCROM.COM                                 New York, New York 10004-2498
                                                                                 ______________________


                                                                  LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                   BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                         BEIJING • HONG KONG • TOKYO

                                                                             MELBOURNE • SYDNEY




                                                                  February 19, 2019

    Via Certified Mail and E-mail

    Linda D. Friedman, Esq.,
        Stowell & Friedman, Ltd.,
            303 W. Madison Street, Suite 2600,
                 Chicago, Illinois 60606.

                     Re:        Demand to                   to Withdraw From The Class
                                Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

    Dear Ms. Friedman:

                    On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
    Sachs Group, Inc. (“Goldman Sachs”), we write concerning your client
                 . It recently came to our attention that your firm represented
    in connection with an agreement in which she agreed to release all claims against
    Goldman Sachs, including the claims asserted in the above-referenced action (the
    “Agreement”).        We have accordingly enclosed copies of the Agreement and
    correspondence sent to class counsel on February 5, 2019 demanding that, pursuant to the
    Agreement,                      withdraw from the class by March 7, 2019. We ask that
    you please confer with                     at your earliest convenience and advise whether
    she will abide by the terms of the Agreement and file with the Court the enclosed
    voluntary dismissal of her claims. As noted in the enclosed correspondence, in the event
                        refuses Goldman Sachs’s demand, Goldman Sachs reserves all of its
    rights, including without limitation its right to compel                    to arbitration to
    enforce the terms of the release. We are willing to consider a reasonable request for
    additional time to confer with your client if needed.

                                                             Very truly yours,
                                                             /s/ Robert J. Giuffra, Jr.
    Barbara B. Brown                                        Robert J. Giuffra, Jr.
    of Paul Hastings LLP                                    of Sullivan & Cromwell LLP


    (Enclosures)

                                           Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 192 of 244




        TELEPHONE: 1-212-558-4000
                                                                  125 Broad Street
         FACSIMILE: 1-212-558-3588
           WWW SULLCROM.COM
                                                            New York, New York 10004-2498
                                                                               ______________________


                                                                LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                 BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                       BEIJING • HONG KONG • TOKYO

                                                                           MELBOURNE • SYDNEY




                                                                 February 5, 2019
    Via E-mail
    Kelly M. Dermody, Esq.,
        Lieff Cabraser Heimann & Bernstein, LLP,
            275 Battery Street, 29th Floor,
                San Francisco, California 94111-3339.

    Adam T. Klein, Esq.,
       Outten & Golden LLP,
           685 Third Avenue, 25th Floor,
                New York, New York 10017.
                     Re:        Demand to                   to Withdraw From The Class
                                Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

    Dear Kelly and Adam:

                   On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
    Sachs Group, Inc. (“Goldman Sachs”), we write concerning                      , who did
    not opt out of the class certified under Federal Rule of Civil Procedure 23(b)(3) in the
    above-referenced action by the deadline of January 14, 2019.

                                    is a party to an agreement with Goldman Sachs, which
    we previously produced to you and which bears production numbers GS0389425 -
    GS0389429 (the “Agreement”).                       may not have understood the opt-out
    process, or she may have misplaced or not received the opt-out form. In the Agreement,
                     knowingly and voluntarily waived and released all claims, whether
    known or unknown, against Goldman Sachs in the broadest terms, and the scope of the
    release expressly includes discrimination claims under United States federal, state or
    local law. This broad release, in exchange for which                  received valuable
    consideration, bars                  from asserting any claims in the above-referenced
    action.

                  Consistent with your obligation under Rule 1.4 of the New York Rules of
    Professional Conduct, please consult with                       and confirm that she
    understands and will comply with her obligations under the Agreement by filing with the
    Court a Stipulation and Order for Voluntary Dismissal With Prejudice in the form
    enclosed by March 7, 2019. We have enclosed                          last known contact
    information for your reference. If the Voluntary Dismissal is not filed by that date, we
    will assume that                 has refused our request. In that event, Goldman Sachs

                                           Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 193 of 244




                                                                                      -2-

    reserves all of its rights, including, without limitation, its right to compel
    to arbitration to enforce the release in the Agreement and its rights under any other
    applicable agreement or policy.

                                                        Very truly yours,
                                                        /s/ Robert J. Giuffra, Jr.
    Barbara B. Brown                                   Robert J. Giuffra, Jr.
    of Paul Hastings LLP                               of Sullivan & Cromwell LLP

    cc:    GoldmanSachs-Attysonly@outtengolden.com (via e-mail)




                                     Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 194 of 244
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 195 of 244



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------ x
H. CRISTINA CHEN-OSTER, SHANNA                         :
ORLICH, ALLISON GAMBA and MARY                         :
DE LUIS,                                               :
                                                       :
                                Plaintiffs,            :       10 Civ. 6950 (AT) (RWL)
                       v.                              :
                                                       :
GOLDMAN, SACHS & CO. and THE                           :
GOLDMAN SACHS GROUP, INC.,                             :
                                                       :
                                Defendants.            :
------------------------------------------------------ x

                 STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

                  WHEREAS           _________________________         (“Plaintiff”)   and   Defendants

Goldman, Sachs & Co. and The Goldman Sachs Group, Inc. (“Defendants”) entered into an

agreement dated _________________________ (the “Agreement”), in which Plaintiff

knowingly and voluntarily agreed, in exchange for valuable consideration, to release all claims

against Defendants;

                  WHEREAS Plaintiff did not exercise her right to opt out of the above-captioned

class action by the deadline of January 14, 2019;

                  WHEREAS Defendants served a demand on Plaintiff’s counsel on February 5,

2019 requesting that Plaintiff abide by her contractual obligations to Defendants and voluntarily

dismiss her claims with prejudice from this action;

                  WHEREAS, after consideration of Defendants’ demand, Plaintiff has decided to

abide by her release of all claims against Defendants;

                  It is hereby stipulated and agreed, by and between Plaintiff and Defendants, by

their undersigned counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil



                                                         -1-
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 196 of 244



Procedure, that Plaintiff hereby dismisses all claims in the above-captioned action with

prejudice.



Dated: New York, New York
       _______________, 2019

/s/ Adam T. Klein                            /s/ Robert J. Giuffra, Jr.

Adam T. Klein                                Robert J. Giuffra, Jr.
Cara E. Greene                               Theodore O. Rogers, Jr.
Melissa L. Stewart                           Sharon L. Nelles
OUTTEN & GOLDEN LLP                          Ann-Elizabeth Ostrager
685 Third Avenue, 25th Floor                 Hilary M. Williams
New York, New York 10017                     Joshua S. Levy
Telephone: (212) 245-1000                    SULLIVAN & CROMWELL LLP
Facsimile: (646) 509-2060                    125 Broad Street
                                             New York, New York 10004
Kelly M. Dermody (admitted pro hac vice)     Telephone: (212) 558-4000
Anne B. Shaver (admitted pro hac vice)       Facsimile: (212) 558-3588
Tiseme G. Zegeye
LIEFF CABRASER HEIMANN &                     Amanda Flug Davidoff
       BERNSTEIN, LLP                        SULLIVAN & CROMWELL LLP
275 Battery Street, 29th Floor               1700 New York Avenue, N.W., Suite 700
San Francisco, California 94111-3339         Washington, DC 20006
Telephone: (415) 956-1000                    Telephone: (202) 956-7500
Facsimile: (415) 956-1008                    Facsimile: (202) 293-6330

Rachel Geman                                 Barbara B. Brown (admitted pro hac vice)
250 Hudson Street, 8th Floor                 Carson H. Sullivan (admitted pro hac vice)
New York, New York 10013-1413                PAUL HASTINGS LLP
Telephone: (212) 355-9500                    875 15th Street, NW
Facsimile: (212) 355-9592                    Washington, DC 20005
                                             Telephone: (202) 551-1700

                                             Patrick W. Shea
                                             PAUL HASTINGS LLP
                                             200 Park Avenue
                                             New York, NY 10166
                                             Telephone: (212) 318-6405


Attorneys for Plaintiffs                         Attorneys for Defendants




                                           -2-
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 197 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 198 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 199 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 200 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 201 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 202 of 244




          TELEPHONE: 1-212-558-4000
                                                                   125 Broad Street
           FACSIMILE: 1-212-558-3588
             WWW.SULLCROM.COM                                New York, New York 10004-2498
                                                                                 ______________________


                                                                  LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                   BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                         BEIJING • HONG KONG • TOKYO

                                                                             MELBOURNE • SYDNEY




                                                                  February 19, 2019

    Via Certified Mail and E-mail

    Douglas H. Wigdor, Esq.,
       Wigdor LLP,
            85 Fifth Avenue,
                New York, New York 10003.

                     Re:        Demand to                  to Withdraw From The Class
                                Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

    Dear Mr. Wigdor:

                    On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
    Sachs Group, Inc. (“Goldman Sachs”), we write concerning your client
           . It recently came to our attention that your firm represented                    in
    connection with an agreement in which she agreed to release all claims against Goldman
    Sachs, including the claims asserted in the above-referenced action (the “Agreement”).
    We have accordingly enclosed copies of the Agreement and correspondence sent to class
    counsel on February 5, 2019 demanding that, pursuant to the Agreement,
    withdraw from the class by March 7, 2019. We ask that you please confer with
                at your earliest convenience and advise whether she will abide by the terms of
    the Agreement and file with the Court the enclosed voluntary dismissal of her claims. As
    noted in the enclosed correspondence, in the event                refuses Goldman Sachs’s
    demand, Goldman Sachs reserves all of its rights, including without limitation its right to
    compel               to arbitration to enforce the terms of the release. We are willing to
    consider a reasonable request for additional time to confer with your client if needed.

                                                             Very truly yours,
                                                             /s/ Robert J. Giuffra, Jr.
    Barbara B. Brown                                        Robert J. Giuffra, Jr.
    of Paul Hastings LLP                                    of Sullivan & Cromwell LLP


    (Enclosures)


                                           Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 203 of 244




         TELEPHONE: 1-212-558-4000
                                                                   125 Broad Street
          FACSIMILE: 1-212-558-3588
            WWW SULLCROM.COM
                                                             New York, New York 10004-2498
                                                                                ______________________


                                                                 LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                  BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                        BEIJING • HONG KONG • TOKYO

                                                                            MELBOURNE • SYDNEY




                                                                  February 5, 2019
    Via E-mail
    Kelly M. Dermody, Esq.,
        Lieff Cabraser Heimann & Bernstein, LLP,
            275 Battery Street, 29th Floor,
                San Francisco, California 94111-3339.

    Adam T. Klein, Esq.,
       Outten & Golden LLP,
           685 Third Avenue, 25th Floor,
                New York, New York 10017.
                      Re:        Demand to                  to Withdraw From The Class
                                 Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

    Dear Kelly and Adam:

                   On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
    Sachs Group, Inc. (“Goldman Sachs”), we write concerning                      , who did
    not opt out of the class certified under Federal Rule of Civil Procedure 23(b)(3) in the
    above-referenced action by the deadline of January 14, 2019.

                              is a party to an agreement with Goldman Sachs, which we
    previously produced to you and which bears production numbers GS0389914 -
    GS0389917 (the “Agreement”).                     may not have understood the opt-out
    process, or she may have misplaced or not received the opt-out form. In the Agreement,
                knowingly and voluntarily waived and released all claims, whether known or
    unknown, against Goldman Sachs in the broadest terms, and the scope of the release
    expressly includes discrimination claims under United States federal, state or local law.
    This broad release, in exchange for which               received valuable consideration,
    bars            from asserting any claims in the above-referenced action.

                   Consistent with your obligation under Rule 1.4 of the New York Rules of
    Professional Conduct, please consult with                and confirm that she understands
    and will comply with her obligations under the Agreement by filing with the Court a
    Stipulation and Order for Voluntary Dismissal With Prejudice in the form enclosed by
    March 7, 2019. We have enclosed                   last known contact information for your
    reference. If the Voluntary Dismissal is not filed by that date, we will assume that
                 has refused our request. In that event, Goldman Sachs reserves all of its
    rights, including, without limitation, its right to compel               to arbitration to

                                            Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 204 of 244




                                                                                         -2-

    enforce the release in the Agreement and its rights under any other applicable agreement
    or policy.

                                                          Very truly yours,
                                                          /s/ Robert J. Giuffra, Jr.
    Barbara B. Brown                                    Robert J. Giuffra, Jr.
    of Paul Hastings LLP                                of Sullivan & Cromwell LLP

    cc:    GoldmanSachs-Attysonly@outtengolden.com (via e-mail)




                                      Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 205 of 244
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 206 of 244



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------ x
H. CRISTINA CHEN-OSTER, SHANNA                         :
ORLICH, ALLISON GAMBA and MARY                         :
DE LUIS,                                               :
                                                       :
                                Plaintiffs,            :       10 Civ. 6950 (AT) (RWL)
                       v.                              :
                                                       :
GOLDMAN, SACHS & CO. and THE                           :
GOLDMAN SACHS GROUP, INC.,                             :
                                                       :
                                Defendants.            :
------------------------------------------------------ x

                 STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

                  WHEREAS           _________________________         (“Plaintiff”)   and   Defendants

Goldman, Sachs & Co. and The Goldman Sachs Group, Inc. (“Defendants”) entered into an

agreement dated _________________________ (the “Agreement”), in which Plaintiff

knowingly and voluntarily agreed, in exchange for valuable consideration, to release all claims

against Defendants;

                  WHEREAS Plaintiff did not exercise her right to opt out of the above-captioned

class action by the deadline of January 14, 2019;

                  WHEREAS Defendants served a demand on Plaintiff’s counsel on February 5,

2019 requesting that Plaintiff abide by her contractual obligations to Defendants and voluntarily

dismiss her claims with prejudice from this action;

                  WHEREAS, after consideration of Defendants’ demand, Plaintiff has decided to

abide by her release of all claims against Defendants;

                  It is hereby stipulated and agreed, by and between Plaintiff and Defendants, by

their undersigned counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil



                                                         -1-
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 207 of 244



Procedure, that Plaintiff hereby dismisses all claims in the above-captioned action with

prejudice.



Dated: New York, New York
       _______________, 2019

/s/ Adam T. Klein                            /s/ Robert J. Giuffra, Jr.

Adam T. Klein                                Robert J. Giuffra, Jr.
Cara E. Greene                               Theodore O. Rogers, Jr.
Melissa L. Stewart                           Sharon L. Nelles
OUTTEN & GOLDEN LLP                          Ann-Elizabeth Ostrager
685 Third Avenue, 25th Floor                 Hilary M. Williams
New York, New York 10017                     Joshua S. Levy
Telephone: (212) 245-1000                    SULLIVAN & CROMWELL LLP
Facsimile: (646) 509-2060                    125 Broad Street
                                             New York, New York 10004
Kelly M. Dermody (admitted pro hac vice)     Telephone: (212) 558-4000
Anne B. Shaver (admitted pro hac vice)       Facsimile: (212) 558-3588
Tiseme G. Zegeye
LIEFF CABRASER HEIMANN &                     Amanda Flug Davidoff
       BERNSTEIN, LLP                        SULLIVAN & CROMWELL LLP
275 Battery Street, 29th Floor               1700 New York Avenue, N.W., Suite 700
San Francisco, California 94111-3339         Washington, DC 20006
Telephone: (415) 956-1000                    Telephone: (202) 956-7500
Facsimile: (415) 956-1008                    Facsimile: (202) 293-6330

Rachel Geman                                 Barbara B. Brown (admitted pro hac vice)
250 Hudson Street, 8th Floor                 Carson H. Sullivan (admitted pro hac vice)
New York, New York 10013-1413                PAUL HASTINGS LLP
Telephone: (212) 355-9500                    875 15th Street, NW
Facsimile: (212) 355-9592                    Washington, DC 20005
                                             Telephone: (202) 551-1700

                                             Patrick W. Shea
                                             PAUL HASTINGS LLP
                                             200 Park Avenue
                                             New York, NY 10166
                                             Telephone: (212) 318-6405


Attorneys for Plaintiffs                         Attorneys for Defendants




                                           -2-
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 208 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 209 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 210 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 211 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 212 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 213 of 244




         TELEPHONE: 1-212-558-4000
                                                                   125 Broad Street
          FACSIMILE: 1-212-558-3588
            WWW SULLCROM.COM
                                                             New York, New York 10004-2498
                                                                                ______________________


                                                                 LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                  BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                        BEIJING • HONG KONG • TOKYO

                                                                            MELBOURNE • SYDNEY




                                                                  February 5, 2019
    Via E-mail
    Kelly M. Dermody, Esq.,
        Lieff Cabraser Heimann & Bernstein, LLP,
            275 Battery Street, 29th Floor,
                San Francisco, California 94111-3339.

    Adam T. Klein, Esq.,
       Outten & Golden LLP,
           685 Third Avenue, 25th Floor,
                New York, New York 10017.
                      Re:        Demand to                     to Withdraw From The Class
                                 Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

    Dear Kelly and Adam:

                   On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
    Sachs Group, Inc. (“Goldman Sachs”), we write concerning                              , who
    did not opt out of the class certified under Federal Rule of Civil Procedure 23(b)(3) in the
    above-referenced action by the deadline of January 14, 2019.

                                is a party to an agreement with Goldman Sachs, which we
    previously produced to you and which bears production numbers GS0389936 -
    GS0389939 (the “Agreement”).                      may not have understood the opt-out
    process, or she may have misplaced or not received the opt-out form. In the Agreement,
                  knowingly and voluntarily waived and released all claims, whether known
    or unknown, against Goldman Sachs in the broadest terms, and the scope of the release
    expressly includes discrimination claims under United States federal, state or local law.
    This broad release, in exchange for which               received valuable consideration,
    bars              from asserting any claims in the above-referenced action.

                    Consistent with your obligation under Rule 1.4 of the New York Rules of
    Professional Conduct, please consult with                and confirm that she understands
    and will comply with her obligations under the Agreement by filing with the Court a
    Stipulation and Order for Voluntary Dismissal With Prejudice in the form enclosed by
    March 7, 2019. We have enclosed                       last known contact information for
    your reference. If the Voluntary Dismissal is not filed by that date, we will assume that
                  has refused our request. In that event, Goldman Sachs reserves all of its
    rights, including, without limitation, its right to compel               to arbitration to

                                            Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 214 of 244




                                                                                         -2-

    enforce the release in the Agreement and its rights under any other applicable agreement
    or policy.

                                                          Very truly yours,
                                                          /s/ Robert J. Giuffra, Jr.
    Barbara B. Brown                                    Robert J. Giuffra, Jr.
    of Paul Hastings LLP                                of Sullivan & Cromwell LLP

    cc:    GoldmanSachs-Attysonly@outtengolden.com (via e-mail)




                                      Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 215 of 244
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 216 of 244



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------ x
H. CRISTINA CHEN-OSTER, SHANNA                         :
ORLICH, ALLISON GAMBA and MARY                         :
DE LUIS,                                               :
                                                       :
                                Plaintiffs,            :       10 Civ. 6950 (AT) (RWL)
                       v.                              :
                                                       :
GOLDMAN, SACHS & CO. and THE                           :
GOLDMAN SACHS GROUP, INC.,                             :
                                                       :
                                Defendants.            :
------------------------------------------------------ x

                 STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

                  WHEREAS           _________________________         (“Plaintiff”)   and   Defendants

Goldman, Sachs & Co. and The Goldman Sachs Group, Inc. (“Defendants”) entered into an

agreement dated _________________________ (the “Agreement”), in which Plaintiff

knowingly and voluntarily agreed, in exchange for valuable consideration, to release all claims

against Defendants;

                  WHEREAS Plaintiff did not exercise her right to opt out of the above-captioned

class action by the deadline of January 14, 2019;

                  WHEREAS Defendants served a demand on Plaintiff’s counsel on February 5,

2019 requesting that Plaintiff abide by her contractual obligations to Defendants and voluntarily

dismiss her claims with prejudice from this action;

                  WHEREAS, after consideration of Defendants’ demand, Plaintiff has decided to

abide by her release of all claims against Defendants;

                  It is hereby stipulated and agreed, by and between Plaintiff and Defendants, by

their undersigned counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil



                                                         -1-
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 217 of 244



Procedure, that Plaintiff hereby dismisses all claims in the above-captioned action with

prejudice.



Dated: New York, New York
       _______________, 2019

/s/ Adam T. Klein                            /s/ Robert J. Giuffra, Jr.

Adam T. Klein                                Robert J. Giuffra, Jr.
Cara E. Greene                               Theodore O. Rogers, Jr.
Melissa L. Stewart                           Sharon L. Nelles
OUTTEN & GOLDEN LLP                          Ann-Elizabeth Ostrager
685 Third Avenue, 25th Floor                 Hilary M. Williams
New York, New York 10017                     Joshua S. Levy
Telephone: (212) 245-1000                    SULLIVAN & CROMWELL LLP
Facsimile: (646) 509-2060                    125 Broad Street
                                             New York, New York 10004
Kelly M. Dermody (admitted pro hac vice)     Telephone: (212) 558-4000
Anne B. Shaver (admitted pro hac vice)       Facsimile: (212) 558-3588
Tiseme G. Zegeye
LIEFF CABRASER HEIMANN &                     Amanda Flug Davidoff
       BERNSTEIN, LLP                        SULLIVAN & CROMWELL LLP
275 Battery Street, 29th Floor               1700 New York Avenue, N.W., Suite 700
San Francisco, California 94111-3339         Washington, DC 20006
Telephone: (415) 956-1000                    Telephone: (202) 956-7500
Facsimile: (415) 956-1008                    Facsimile: (202) 293-6330

Rachel Geman                                 Barbara B. Brown (admitted pro hac vice)
250 Hudson Street, 8th Floor                 Carson H. Sullivan (admitted pro hac vice)
New York, New York 10013-1413                PAUL HASTINGS LLP
Telephone: (212) 355-9500                    875 15th Street, NW
Facsimile: (212) 355-9592                    Washington, DC 20005
                                             Telephone: (202) 551-1700

                                             Patrick W. Shea
                                             PAUL HASTINGS LLP
                                             200 Park Avenue
                                             New York, NY 10166
                                             Telephone: (212) 318-6405


Attorneys for Plaintiffs                         Attorneys for Defendants




                                           -2-
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 218 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 219 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 220 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 221 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 222 of 244




          TELEPHONE: 1-212-558-4000
                                                                   125 Broad Street
           FACSIMILE: 1-212-558-3588
             WWW.SULLCROM.COM                                New York, New York 10004-2498
                                                                                 ______________________


                                                                  LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                   BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                         BEIJING • HONG KONG • TOKYO

                                                                             MELBOURNE • SYDNEY




                                                                  February 19, 2019

    Via Certified Mail and E-mail

    Douglas H. Wigdor, Esq.,
       Wigdor LLP,
            85 Fifth Avenue,
                New York, New York 10003.

                     Re:        Demand to                      to Withdraw From The Class
                                Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

    Dear Mr. Wigdor:

                    On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
    Sachs Group, Inc. (“Goldman Sachs”), we write concerning your client
              . It recently came to our attention that your firm represented                  in
    connection with an agreement in which she agreed to release all claims against Goldman
    Sachs, including the claims asserted in the above-referenced action (the “Agreement”).
    We have accordingly enclosed copies of the Agreement and correspondence sent to class
    counsel on February 5, 2019 demanding that, pursuant to the Agreement,
    withdraw from the class by March 7, 2019. We ask that you please confer with
                    at your earliest convenience and advise whether she will abide by the terms
    of the Agreement and file with the Court the enclosed voluntary dismissal of her claims.
    As noted in the enclosed correspondence, in the event                       refuses Goldman
    Sachs’s demand, Goldman Sachs reserves all of its rights, including without limitation its
    right to compel                   to arbitration to enforce the terms of the release. We are
    willing to consider a reasonable request for additional time to confer with your client if
    needed.

                                                             Very truly yours,
                                                             /s/ Robert J. Giuffra, Jr.
    Barbara B. Brown                                        Robert J. Giuffra, Jr.
    of Paul Hastings LLP                                    of Sullivan & Cromwell LLP


    (Enclosures)

                                           Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 223 of 244




         TELEPHONE: 1-212-558-4000
                                                                   125 Broad Street
          FACSIMILE: 1-212-558-3588
            WWW SULLCROM.COM
                                                             New York, New York 10004-2498
                                                                                ______________________


                                                                 LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                  BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                        BEIJING • HONG KONG • TOKYO

                                                                            MELBOURNE • SYDNEY




                                                                  February 5, 2019
    Via E-mail
    Kelly M. Dermody, Esq.,
        Lieff Cabraser Heimann & Bernstein, LLP,
            275 Battery Street, 29th Floor,
                San Francisco, California 94111-3339.

    Adam T. Klein, Esq.,
       Outten & Golden LLP,
           685 Third Avenue, 25th Floor,
                New York, New York 10017.
                      Re:        Demand to                      to Withdraw From The Class
                                 Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

    Dear Kelly and Adam:

                   On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
    Sachs Group, Inc. (“Goldman Sachs”), we write concerning                              , who
    did not opt out of the class certified under Federal Rule of Civil Procedure 23(b)(3) in the
    above-referenced action by the deadline of January 14, 2019.

                                 is a party to an agreement with Goldman Sachs, which we
    previously produced to you and which bears production numbers GS0390719 -
    GS0390722 (the “Agreement”).                      may not have understood the opt-out
    process, or she may have misplaced or not received the opt-out form. In the Agreement,
                   knowingly and voluntarily waived and released all claims, whether known
    or unknown, against Goldman Sachs in the broadest terms, and the scope of the release
    expressly includes discrimination claims under United States federal, state or local law.
    This broad release, in exchange for which                received valuable consideration,
    bars               from asserting any claims in the above-referenced action.

                    Consistent with your obligation under Rule 1.4 of the New York Rules of
    Professional Conduct, please consult with                               and confirm that she
    understands and will comply with her obligations under the Agreement by filing with the
    Court a Stipulation and Order for Voluntary Dismissal With Prejudice in the form
    enclosed by March 7, 2019. We have enclosed                                 last known contact
    information for your reference. If the Voluntary Dismissal is not filed by that date, we
    will assume that                    has refused our request. In that event, Goldman Sachs
    reserves all of its rights, including, without limitation, its right to compel              to

                                            Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 224 of 244




                                                                                   -2-

    arbitration to enforce the release in the Agreement and its rights under any other
    applicable agreement or policy.

                                                      Very truly yours,
                                                      /s/ Robert J. Giuffra, Jr.
    Barbara B. Brown                                 Robert J. Giuffra, Jr.
    of Paul Hastings LLP                             of Sullivan & Cromwell LLP

    cc:   GoldmanSachs-Attysonly@outtengolden.com (via e-mail)




                                   Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 225 of 244
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 226 of 244



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------ x
H. CRISTINA CHEN-OSTER, SHANNA                         :
ORLICH, ALLISON GAMBA and MARY                         :
DE LUIS,                                               :
                                                       :
                                Plaintiffs,            :       10 Civ. 6950 (AT) (RWL)
                       v.                              :
                                                       :
GOLDMAN, SACHS & CO. and THE                           :
GOLDMAN SACHS GROUP, INC.,                             :
                                                       :
                                Defendants.            :
------------------------------------------------------ x

                 STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

                  WHEREAS           _________________________         (“Plaintiff”)   and   Defendants

Goldman, Sachs & Co. and The Goldman Sachs Group, Inc. (“Defendants”) entered into an

agreement dated _________________________ (the “Agreement”), in which Plaintiff

knowingly and voluntarily agreed, in exchange for valuable consideration, to release all claims

against Defendants;

                  WHEREAS Plaintiff did not exercise her right to opt out of the above-captioned

class action by the deadline of January 14, 2019;

                  WHEREAS Defendants served a demand on Plaintiff’s counsel on February 5,

2019 requesting that Plaintiff abide by her contractual obligations to Defendants and voluntarily

dismiss her claims with prejudice from this action;

                  WHEREAS, after consideration of Defendants’ demand, Plaintiff has decided to

abide by her release of all claims against Defendants;

                  It is hereby stipulated and agreed, by and between Plaintiff and Defendants, by

their undersigned counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil



                                                         -1-
  Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 227 of 244



Procedure, that Plaintiff hereby dismisses all claims in the above-captioned action with

prejudice.



Dated: New York, New York
       _______________, 2019

/s/ Adam T. Klein                            /s/ Robert J. Giuffra, Jr.

Adam T. Klein                                Robert J. Giuffra, Jr.
Cara E. Greene                               Theodore O. Rogers, Jr.
Melissa L. Stewart                           Sharon L. Nelles
OUTTEN & GOLDEN LLP                          Ann-Elizabeth Ostrager
685 Third Avenue, 25th Floor                 Hilary M. Williams
New York, New York 10017                     Joshua S. Levy
Telephone: (212) 245-1000                    SULLIVAN & CROMWELL LLP
Facsimile: (646) 509-2060                    125 Broad Street
                                             New York, New York 10004
Kelly M. Dermody (admitted pro hac vice)     Telephone: (212) 558-4000
Anne B. Shaver (admitted pro hac vice)       Facsimile: (212) 558-3588
Tiseme G. Zegeye
LIEFF CABRASER HEIMANN &                     Amanda Flug Davidoff
       BERNSTEIN, LLP                        SULLIVAN & CROMWELL LLP
275 Battery Street, 29th Floor               1700 New York Avenue, N.W., Suite 700
San Francisco, California 94111-3339         Washington, DC 20006
Telephone: (415) 956-1000                    Telephone: (202) 956-7500
Facsimile: (415) 956-1008                    Facsimile: (202) 293-6330

Rachel Geman                                 Barbara B. Brown (admitted pro hac vice)
250 Hudson Street, 8th Floor                 Carson H. Sullivan (admitted pro hac vice)
New York, New York 10013-1413                PAUL HASTINGS LLP
Telephone: (212) 355-9500                    875 15th Street, NW
Facsimile: (212) 355-9592                    Washington, DC 20005
                                             Telephone: (202) 551-1700

                                             Patrick W. Shea
                                             PAUL HASTINGS LLP
                                             200 Park Avenue
                                             New York, NY 10166
                                             Telephone: (212) 318-6405


Attorneys for Plaintiffs                         Attorneys for Defendants




                                           -2-
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 228 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 229 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 230 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 231 of 244
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 232 of 244




                       Exhibit 1296
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 233 of 244




          TELEPHONE: 1-212-558-4000
                                                                   125 Broad Street
           FACSIMILE: 1-212-558-3588
             WWW.SULLCROM.COM                                New York, New York 10004-2498
                                                                                ______________________


                                                                 LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                  BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                        BEIJING • HONG KONG • TOKYO

                                                                            MELBOURNE • SYDNEY




                                                                 March 14, 2019

    Via E-mail

    Kelly M. Dermody, Esq.,
        Lieff Cabraser Heimann & Bernstein, LLP,
            275 Battery Street, 29th Floor,
                 San Francisco, California 94111-3339.

    Adam T. Klein, Esq.,
       Outten & Golden LLP,
           685 Third Avenue, 25th Floor,
                New York, New York 10017.

                     Re:        Notices of Voluntary Dismissal To Be Filed With Court
                                Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

    Dear Kelly and Adam:

                   On behalf of Defendants Goldman Sachs & Co. LLC and The Goldman
    Sachs Group, Inc. (“Goldman Sachs” or the “Firm”), we write concerning Stipulations of
    Voluntary Dismissal (“Stipulations”) sent to your attention by individual counsel for
                    and                      on February 21 and 26, 2019 respectively. We
    enclose a third Stipulation sent to Defendants by individual counsel for           on
    March 3, 2019.

                   These Stipulations should be promptly filed with the Court. Each of these
    class members entered into Separation Agreements with the Firm (the “Agreements”) and
    provided full releases of claims to Goldman Sachs in exchange for valuable
    consideration. Goldman Sachs made requests to both class counsel and their individual
    counsel to confer with these class members and advise whether they would abide by the
    terms of the release and voluntarily dismiss their claims in this action with prejudice.
    Each of these class members considered Goldman Sachs’s request, was advised by her
    individual counsel, and agreed to dismiss her claims, as required by the Agreements.
    Class counsel have no right to delay or otherwise interfere with the decision of class
    members in these circumstances.


                                              Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 234 of 244




    Kelly M. Dermody, Esq.
    Adam T. Klein, Esq.                                                                     -2-

                    If the Stipulations are not filed and these class members continue to
    participate in the litigation, Goldman Sachs of course reserves all of its rights against
    them and all similarly situated class members who agreed to release all claims against the
    Firm and/or to arbitrate any disputes, including the four who were advised by Outten &
    Golden in connection with their separation from the Firm.1 In this regard, the
    Agreements provide that “if any court or arbitrator finds that the waiver and release of
    claims (or any part thereof) [. . .] is unlawful or unenforceable, or was not entered into
    knowingly and voluntarily, you agree, at [Goldman Sachs’s] option, either to return the
    consideration provided for herein or to execute a waiver and release in a form
    satisfactory to Goldman Sachs] that is lawful and enforceable.” Thus, in keeping with
    your obligations under Rule 1.4 of the New York Rules of Professional Conduct, if the
    Stipulations are not filed, we trust that all class members will be fully apprised of the
    risks of further litigation and Goldman Sachs’s rights under the Agreements or other
    applicable policies or agreements.

                   In the event that you file the Stipulations as required by the Agreements,
    please note that individual counsel for                     has advised Defendants that her
    client is prepared to file a Stipulation, but requests that her name be redacted from the
    public docket because of privacy concerns. Defendants are amenable to this request.
    Please advise as to Plaintiffs’ position.

                     Finally, you advised on March 12, 2019 that you will not disclose the
    identity of the class member described in your February 19, 2019 letter who is seeking to
    opt out of the class after the January 14, 2019 deadline. You cannot obstruct this class
    member’s decision to request to exclude herself from the class any more than you can
    refuse to file the Stipulations. Defendants already know the names of every person in the
    class, and you have offered no explanation as to why you cannot disclose the identity of a
    single class member who wants to opt out. We urge you to reconsider your position so
    that we can avoid burdening the Court with this dispute.

                                                          Very truly yours,

                                                          /s/ Robert J. Giuffra, Jr.

    Barbara B. Brown                                      Robert J. Giuffra, Jr.
    of Paul Hastings LLP                                  of Sullivan & Cromwell LLP

    cc:    GoldmanSachs-Attysonly@outtengolden.com (via e-mail)

    1
          The class members represented by Outten & Golden and the dates of their
    Agreements are:



                                           Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 235 of 244




                       Exhibit 1297
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 236 of 244




         TELEPHONE: 1-212-558-4000
                                                                   125 Broad Street
          FACSIMILE: 1-212-558-3588
            WWW.SULLCROM.COM
                                                             New York, New York 10004-2498
                                                                                ______________________


                                                                 LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                  BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                        BEIJING • HONG KONG • TOKYO

                                                                            MELBOURNE • SYDNEY




                                                                  March 29, 2019
    Via E-mail
    Kelly M. Dermody, Esq.,
        Lieff Cabraser Heimann & Bernstein, LLP,
            275 Battery Street, 29th Floor,
                 San Francisco, California 94111-3339.

    Adam T. Klein, Esq.,
       Outten & Golden LLP,
           685 Third Avenue, 25th Floor,
                New York, New York 10017.
                      Re:        Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

    Dear Kelly and Adam:

                   On behalf of Defendants, we write concerning class counsel’s apparent
    failure to reach out to class members to discuss the arbitration demands that Goldman
    Sachs served on February 5, 2019.

                    Over 1,000 class members agreed to arbitrate their claims with Goldman
    Sachs. This includes, for example, hundreds of class members who agreed to arbitration
    when they released all claims against the Firm in exchange for valuable severance
    benefits; and dozens of Managing Directors who are indistinguishable from former
    named Plaintiff Lisa Parisi, who was compelled to arbitration following appeal to the
    Second Circuit. It is wasteful and inefficient—both for the Court and the parties—to
    litigate a motion to compel arbitration against class members who would voluntarily
    dismiss their claims in this case, and potentially pursue those claims in arbitration, if they
    were simply made aware of Goldman Sachs’s arbitration demands and their obligation to
    withdraw from the class as a result of their agreements with the Firm.

                   Class counsel should have conferred with all class members subject to
    Goldman Sachs’s arbitration demands to confirm that they understood these obligations
    and the risks of failing to abide by them. The deadline to respond to the arbitration
    demands was March 7, 2019. To date, we have not received notice that a single
    voluntary dismissal has been filed with the Court, nor have we received a response to our
    letter of March 14, 2019 inquiring about the status of Stipulations of Voluntary Dismissal
    sent to you by class members who were advised by independent counsel and who wish to
    abide by their obligations by dismissing their claims in this case. Goldman Sachs will
    have no choice but to include these class members—and the hundreds of others who
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 237 of 244




                                                                                         -2-

    would voluntarily withdraw from the class if properly informed of their obligations—in
    its forthcoming motion to compel arbitration.

                    Finally, we are in receipt of your March 21, 2019 letter seeking further
    information concerning electronic execution of certain agreements. We are conferring
    with our client and will respond to your request soon.

                                                          Very truly yours,
                                                          /s/ Robert J. Giuffra, Jr.
    Barbara B. Brown                                    Robert J. Giuffra, Jr.
    of Paul Hastings LLP                                of Sullivan & Cromwell LLP

    cc:    GoldmanSachs-Attysonly@outtengolden.com (via e-mail)
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 238 of 244




                       Exhibit 1298
    Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 239 of 244
                                                                                   Lieff Cabraser Heimann & Bernstein, LLP
                                                                                               275 Battery Street, 29th Floor
                                                                                             San Francisco, CA 94111-3339
                                                                                                            t 415.956.1000
                                                                                                            f 415.956.1008




                                                April 2, 2019


VIA ELECTRONIC MAIL


Barbara B. Brown                                         Robert J. Giuffra, Jr.
Carson H. Sullivan                                       Theodore O. Rogers, Jr.
Anna Yoon                                                Ann-Elizabeth Ostrager
Paul Hastings LLP                                        Joshua S. Levy
875 15th Street, NW                                      William J. Diggs
Washington, DC 20005                                     Sullivan & Cromwell LLP
                                                         125 Broad Street
                                                         New York, NY 10004

                 RE:      Stipulations of Voluntary Dismissal
                          Chen-Oster v. Goldman, Sachs & Co., 10-cv-6950 (AT) (RWL)

Counsel:

              We write in response to your March 14, 2019 letter concerning Stipulations of
Voluntary Dismissal (“Stipulations”). We do not agree that class members who entered into
separation agreements with Goldman Sachs are obligated to dismiss their claims in this action.
For the reasons set out below, Counsel for Plaintiffs cannot file Stipulations to that effect.

                 First, absent class members cannot dismiss their claims in this action because
they are not parties to this action. Courts in the Southern District of New York have repeatedly
held that absent class members are generally not considered to be parties to class actions.1 See,
e.g., Donson Stores, Inc. v. Am. Bakeries Co., 58 F.R.D. 485, 489–90 (S.D.N.Y. 1973); In re
Oxford Health Plans, Inc. Sec. Litig., 244 F. Supp. 2d 247, 251 (S.D.N.Y. 2003) (“Absent class
members whose interests are represented by a Plaintiff are not parties to the lawsuit.”). At this
stage, this action involves “only the representative members of the class, with all other members
of the class being permitted passively to await the outcome of the principal suit.” Donson Stores,




1Absent class members have only been found to be parties in limited circumstances, such as where
necessary to toll applicable statutes of limitations. That is not the case here. In fact, the Court specifically
noted it “does not contemplate individualized discovery or proceedings for un-named class members
during the pendency of Phase 1.” ECF No. 694 (Mar. 6, 2019 Order on Motion Scheduling) ¶ 9 (emphasis
supplied).



San Francisco                   New York                     Nashville                     www.lieffcabraser.com
    Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 240 of 244

Robert J. Giuffra, Jr
Barbara B. Brown
April 2, 2019
Page 2

58 F.R.D. at 489. Absent class members are therefore not “Plaintiffs” in this action, and they
have no claims to dismiss at this point.2

                Second, it would be premature to file Stipulations as to class members who, in
Defendants’ view, agreed to release and/or arbitrate any disputes with Goldman Sachs. Whether
Goldman Sachs can compel such class members to dismiss or arbitrate their claims will be
litigated and resolved through Defendants’ motion to compel arbitration and Plaintiffs’ cross-
motions. Pursuant to the Court’s Order on Motion Scheduling (ECF No. 694), this process will
extend until at least August 2019. Goldman’s proposed Stipulations appear to be an attempt to
circumvent the Court-mandated briefing schedule, which is improper.3

             Third, these Stipulations are the result of improper communications between
Goldman and class members represented by Class Counsel. See N.Y. R. Prof’l Conduct 4.2(a);
Manual For Complex Litigation § 21.311 (“Once a class has been certified, the rules governing
communications apply as though each class member is a client of the class counsel.”).

               Fourth, as a result of these improper communications, we cannot sign or file
what we consider to be inaccurate, one-sided Stipulations that we had no input in negotiating.
For example, we do not agree that absent class members knowingly released all claims here or
that they must voluntarily dismiss their claims in order to “abide by their contractual obligations
to Defendants.” Stipulation of Voluntary Dismissal with Prejudice, 1.

               Finally, in regard to the individuals who intend to opt in and opt out after the
Court-ordered exclusion deadline, our position remains unchanged. We are open to conferring
about this further at a later time, including ways to address the legitimate privacy concerns
raised by several class members, and we reserve our right to raise this issue with the Court at an
appropriate time in the future.

                                                    Very truly yours,



                                                    Valerie D. Comenencia Ortiz
cc: Plaintiffs’ counsel
1710632.1


2 To the extent that Defendants wish to exclude individual class members with separation agreements
from the suit, this affirmative defense concerns damages, and will be litigated only after Defendants’
liability is established. See Donson Stores, 58 F.R.D. at 490 (“It is the intention of the Court to try the
issue of defendants' liability to the named plaintiffs first. If liability is established, other issues, including
damages and counterclaims, can be handled on a class member-by-class member basis.”); Perry v.
Beneficial Fin. Co. of New York, 88 F.R.D. 221, 223 (W.D.N.Y. 1980) (finding that “the claims on behalf of
deceased class members should not be dismissed for failure to move at this time to substitute parties,”
partly because they would have the opportunity to substitute parties later on if Defendants were
ultimately found liable).
3 These Stipulations also appear to be an impermissible attempt by Goldman to avoid the consequences of

the opt out deadline as to who is and who is not a member of the class.
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 241 of 244




                       Exhibit 1299
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 242 of 244



          TELEPHONE: 1-212-558-4000
                                                                      125 Broad Street
           FACSIMILE: 1-212-558-3588
             WWW.SULLCROM.COM                                   New York, New York 10004-2498
                                                                                   ______________________


                                                                    LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                      BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                           BEIJING • HONG KONG • TOKYO

                                                                               MELBOURNE • SYDNEY




                                                                    April 10, 2019

    Via E-mail

    Valerie D. Comenencia Ortiz, Esq.,
        Lieff Cabraser Heimann & Bernstein, LLP,
             275 Battery Street, 29th Floor,
                 San Francisco, California 94111-3339.

                     Re:        Chen-Oster, et al. v. Goldman, Sachs & Co., et ano.
                                No. 10 Civ. 6950 (AT) (RWL) (S.D.N.Y.)
    Dear Valerie:

                   On behalf of Defendants, we respond to your April 2, 2019 letter
    (“Letter”) concerning Stipulations of Voluntary Dismissal (“Stipulations”) sent to your
    attention on behalf of               ,              and                     (the “Class
    Members”).

                   The impacted Class Members, all of whom are represented by counsel,
    previously signed a knowing and voluntary release of claims in exchange for valuable
    consideration in an agreement with Defendants. After conferring with their counsel, the
    Class Members decided to abide by the terms of their agreements and withdraw from the
    class. The Letter fails to provide any reason for class counsel to delay or interfere with
    these decisions.

                    First, you are wrong in claiming that “absent class members cannot
    dismiss their claims in this action because they are not parties to this action.” (Letter at
    1). The Second Circuit has squarely held that “when a person fits the description of a
    potential member of a class on whose behalf an action has been commenced and the court
    subsequently certifies the class, the person becomes a plaintiff in the eyes of the law” and
    is “entitled to invoke Rule 41(a)(1).” In re Painewebber Ltd. P’ships Litig., 147 F.3d
    132, 136 (2d Cir. 1998). By contrast, you cite decisions having nothing at all to say
    about a class member’s ability to dismiss her claims. In Donson Stores, Inc. v. American
    Bakeries Company, the court held that “a counterclaim may only be directed at a named
    plaintiff,” not an absent class member, in a putative class action. 58 F.R.D. 485, 488
    (S.D.N.Y. 1973) (Bauman, J.). And in In re Oxford Health Plans, Inc. Securities
    Litigation, the court distinguished between named plaintiffs and absent class members for
    purposes of the definition of “plaintiff” and calculation of damages under the Private
    Securities Litigation Reform Act. 244 F. Supp. 2d 247, 251 (S.D.N.Y. 2003) (Brieant, J.)
                                             Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 243 of 244
    Valerie D. Comenencia Ortiz, Esq.                                                           -2-



    (internal citations omitted). These irrelevant decisions in no way prevent an absent class
    member from removing herself from the class after the deadline to opt out. Your extreme
    position that the Class Members “cannot dismiss their claims” effectively traps absent
    class members in the class against their wishes and notwithstanding their contractual
    agreement to withdraw from the class. That is not the law, and your position cannot be
    reconciled with Plaintiffs’ own proposal to permit a class member to opt out on the
    condition that Defendants permit another class member to rescind her decision to opt out.

                    Second, there is no basis for your assertion that arbitration demand letters
    served on individual counsel for the Class Members were somehow improper. (Letter
    at 2.) Demand letters were served on both Plaintiffs’ counsel and counsel who
    represented the Class Members in connection with their agreements. Federal Rule of
    Civil Procedure 23 provides that absent class members “may enter an appearance through
    an attorney if the member so desires,” Fed. R. Civ. P. 23(c)(2)(B)(iv), and the class notice
    made clear to the Class Members that “[i]f you want your own lawyer, you may hire
    one.” (Notice at § 7.) These individuals, through their counsel, provided executed
    Stipulations to Defendants or directly to class counsel. Your apparent lack of “input” in
    negotiating the Stipulations (Letter at 2) is due to your own refusal to engage with your
    clients.

                   Third, beyond dismissal, there are other avenues available to withdraw
    from a class action. See, e.g., In re Painewebber, 147 F.3d at 135 (“Rule 6(b)(2) permits
    a court to extend a class member’s time for opting out beyond the deadline”); In re Del-
    Val Fin. Corp. Sec. Litig., 154 F.R.D. 95, 96–97 (2d Cir. 1994) (granting absent class
    member’s request to opt out after deadline because, among other reasons, “she was
    already involved in arbitration . . . and thus did not fully appreciate that she was bound by
    the Class Notice”); In re Glob. Crossing Ltd. Sec. Litig., 2008 WL 229498, at *5
    (S.D.N.Y. Jan. 24, 2008) (Lynch, J.) (“[t]he Court has broad discretion to extend the opt-
    out period to protect class members who failed to receive the notice contemplated by the
    Court.”); In re Nasdaq Mkt.-Makers Antitrust Litig., 182 F.R.D. 69, 71 (S.D.N.Y. 1998)
    (Sweet, J.) (granting extension of opt-out deadline because absent class member’s
    “timely motions are evidence of [a] good faith effort to decide whether to opt out of the
    class”). With Defendants’ consent, Class Members could remove themselves from the
    class by seeking an extension of the opt-out deadline, and class counsel should consider
    this option in order to meet the Class Members’ clearly expressed wishes to leave the
    class.

                    Fourth, by failing to file the Stipulations and forcing the Class Members
    to litigate against Defendants, they will be exposed to risks that they chose to avoid. As
    we have previously explained, each Class Member’s agreement provides that “if any
    court or arbitrator finds that the waiver and release of claims (or any part thereof) [. . .] is
    unlawful or unenforceable, or was not entered into knowingly and voluntarily, you agree,
    at [Goldman Sachs’s] option, either to return the consideration provided for herein or to
    execute a waiver and release in a form satisfactory to [Goldman Sachs] that is lawful and
    enforceable.” (Defs.’ March 14, 2019 Letter at 2.) Goldman Sachs reserves all of its
    rights, including these contractual rights, against the Class Members, each of whom is
    being unnecessarily subjected to litigation risks they specifically declined to take.
                                             Confidential
Case 1:10-cv-06950-AT-RWL Document 716-12 Filed 04/12/19 Page 244 of 244
    Valerie D. Comenencia Ortiz, Esq.                                                        -3-



    Moreover, given that each Class Member already agreed to dismiss her claims against
    Goldman Sachs, it is anything but “premature” (Letter at 2) to file the Stipulations.

                   Fifth, by refusing to disclose the identity of the class member who is
    seeking to opt out of the class after the January 14, 2019 deadline, you are equally
    blocking her choice to leave the class. If this class member is also the subject of an
    arbitration demand, she too will be unnecessarily subjected to the risk of further litigation
    with Goldman Sachs against her wishes. You have offered no explanation as to why you
    cannot disclose this class member’s identity, which would necessarily be disclosed to
    Goldman Sachs in order for her to be removed from the class. We reiterate our request
    that you reconsider your position so that we can avoid burdening the Court with this
    dispute.

                   Finally, you have not notified us as to whether Plaintiffs are amenable to
                          request, as communicated through her individual counsel, that she
    be permitted to file a Stipulation with her name redacted from the public docket because
    of privacy concerns.         Please advise as to Plaintiffs’ position promptly on
                        request.

                                                           Very truly yours,

                                                           /s/ Robert J. Giuffra, Jr.

    Barbara B. Brown                                       Robert J. Giuffra, Jr.
    of Paul Hastings LLP                                   of Sullivan & Cromwell LLP

    cc:    GoldmanSachs-Attysonly@outtengolden.com (via e-mail)




                                            Confidential
